


Exhibit 10.1


EXECUTION COPY






U.S. $1,500,000,000
364-DAY CREDIT AGREEMENT
Dated as of March 27, 2015
Among
UNITED PARCEL SERVICE, INC.
as Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
J.P. MORGAN SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
BARCLAYS BANK PLC
BNP PARIBAS SECURITIES CORP.
and
SG AMERICAS SECURITIES, LLC


as Joint Lead Arrangers and Joint Bookrunners
CITIBANK, N.A.
as Syndication Agent
BARCLAYS BANK PLC
BNP PARIBAS
and
SOCIÉTÉ GÉNÉRALE


as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent










--------------------------------------------------------------------------------






    






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
SECTION 1.01. Certain Defined Terms
1


SECTION 1.02. Computation of Time Periods
18


SECTION 1.03. Accounting Terms
18


 
 
ARTICLE II
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
 
SECTION 2.01. The Revolving Credit Advances
18


SECTION 2.02. Making the Revolving Credit Advances
19


SECTION 2.03. The Competitive Bid Advances
21


SECTION 2.04. Fees
25


SECTION 2.05. Termination or Reduction of the Commitments
25


SECTION 2.06. Repayment of Revolving Credit Advances
26


SECTION 2.07. Interest on Revolving Credit Advances
26


SECTION 2.08. Interest Rate Determination
27


SECTION 2.09. Optional Conversion of Revolving Credit Advances
29


SECTION 2.10. Prepayments of Advances
29


SECTION 2.11. Increased Costs
30


SECTION 2.12. Illegality
31


SECTION 2.13. Payments and Computations
31


SECTION 2.14. Taxes
33


SECTION 2.15. Sharing of Payments, Etc
36


SECTION 2.16. Extensions of Termination Date and Final Maturity Date
36


SECTION 2.17. Substitution of Lender
37


SECTION 2.18. Evidence of Debt
37


SECTION 2.19. Defaulting Lenders
38


 
 
ARTICLE III
 
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
 
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
 
    and 2.03.
39


SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing,
Commitment Extension and Extension of the Final Maturity Date
40


SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing
40


SECTION 3.04. Determinations Under Section 3.01
41


SECTION 3.05. Labor Dispute
41


 
 





--------------------------------------------------------------------------------




ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 4.01. Representations and Warranties of the Borrower
41


 
 
ARTICLE V
 
 
COVENANTS OF THE BORROWER
 
 
SECTION 5.01. Affirmative Covenants
44


SECTION 5.02. Negative Covenants
47


 
 
ARTICLE VI
 
 
EVENTS OF DEFAULT
 
 
SECTION 6.01. Events of Default
48


 
 
ARTICLE VII
 
 
THE AGENT
 
 
SECTION 7.01. Authorization and Authority
50


SECTION 7.02. Rights as a Lender
50


SECTION 7.03. Duties of Agent; Exculpatory Provisions
50


SECTION 7.04. Reliance by Agent
51


SECTION 7.05. Delegation of Duties
52


SECTION 7.06. Resignation of Agent
52


SECTION 7.07. Non-Reliance on Agent and Other Lenders
53


SECTION 7.08. No Other Duties, etc
53


 
 
ARTICLE VIII
 
 
MISCELLANEOUS
 
 
SECTION 8.01. Amendments, Etc
53


SECTION 8.02. Notices, Etc
54


SECTION 8.03. No Waiver; Remedies
55


SECTION 8.04. Costs and Expenses
56


SECTION 8.05. Right of Setoff
58


SECTION 8.06. Binding Effect
58


SECTION 8.07. Assignments, Designations and Participations
59


SECTION 8.08. Confidentiality
63


SECTION 8.09. Governing Law
64


SECTION 8.10. Execution in Counterparts
65







--------------------------------------------------------------------------------




SECTION 8.11. Jurisdiction, Etc
65


SECTION 8.12. Judgment
65


SECTION 8.13. Substitution of Currency
66


SECTION 8.14. Patriot Act Notice
66


SECTION 8.15. No Advisory or Fiduciary Responsibility.
66


SECTION 8.16. Waiver of Jury Trial
67


 
 
SCHEDULE
 
 
Schedule I - Commitments
 
 
EXHIBITS
 
 
Exhibit A-1 - Form of Revolving Credit Note
 
Exhibit A-2 - Form of Competitive Bid Note
 
Exhibit B-1 - Form of Notice of Revolving Credit Borrowing
 
Exhibit B-2 - Form of Notice of Competitive Bid Borrowing
 
Exhibit C - Form of Assignment and Acceptance
 
Exhibit D - Form of Designation Agreement
 
Exhibit E - Form of Opinion of Counsel for the Borrower
 
Exhibit F - 2021 Notes
 
Exhibit G - Forms of U.S. Tax Compliance Certificates
 











--------------------------------------------------------------------------------




364-DAY CREDIT AGREEMENT
Dated as of March 27, 2015
UNITED PARCEL SERVICE, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (collectively, the
“Initial Lenders”) listed on the signature pages hereof and JPMorgan Chase Bank,
N.A. (“JPMorgan”), as administrative agent for the Lenders (as hereinafter
defined), agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01. Certain Defined Terms.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance or a Competitive Bid Advance, as the
context may require.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person; provided, however, that Overseas Partners shall not be deemed to be an
Affiliate of the Borrower.
“Agent” means JPMorgan in its capacity as administrative agent for the Lenders
and any Affiliate of JPMorgan acting in such capacity with respect to Committed
Currencies.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at JPMorgan at its office at 500
Stanton-Christiana Road, Newark, Delaware 19713, Account No. 900811331H3007,
Attention: Loan & Agency, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrower and the Lenders for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.
“Applicable Fee Percentage” means, as of any date, 0.02% per annum.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent and the Borrower as its Applicable Lending Office with
respect to such Competitive Bid Advance.




--------------------------------------------------------------------------------




“Applicable Margin” means (a) (i) for Eurocurrency Rate Advances as of any date
prior to the Term Loan Conversion Date, a percentage per annum equal to the
Market Rate Spread on the Spread Determination Date in relation to such Advances
and (ii) for Eurocurrency Rate Advances as of any date on and after the Term
Loan Conversion Date, the maximum rate applicable on such date as determined
under the definition of “Market Rate Spread” and (b) for Base Rate Advances as
of any date, a rate per annum that is 100 basis points lower than the rate
determined in accordance with clause (a) above; provided that in no event shall
the Applicable Margin for Base Rate Advances be lower than 0.00%.
“Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan Securities LLC.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Attributable Debt” has the meaning specified in the 2021 Notes.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)the rate of interest announced publicly by JPMorgan in New York, New York,
from time to time, as JPMorgan’s prime rate;
(b)1/2 of 1% per annum above the Federal Funds Rate; and
(c)the rate applicable to Dollars for a period of one month appearing on Reuters
LIBOR01 Page (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One
Month LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01
Page (or other commercially available source providing such quotations as
designated by the Agent from time to time) at approximately 11:00 a.m. London
time on such day); provided that if One Month LIBOR shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.


“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).
“Beneficial Ownership” means beneficial ownership as determined in accordance
with Rule 13d-3 of the Securities and Exchange Commission under the Exchange
Act, as in effect on the date hereof.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower’s Account” means an account of the Borrower designated in writing by
the Borrower to the Agent.
“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing,
as the context may require.




--------------------------------------------------------------------------------




“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances, on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.
“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP.
“Change of Control” means the occurrence of either of the following:
(d)the acquisition of Beneficial Ownership, directly or indirectly, by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof) other than
Permitted Persons, of Voting Stock representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Voting Stock of
the Borrower; or
(e)during any period of up to 12 consecutive calendar months, commencing after
the Effective Date, individuals who at the beginning of such 12-month period
were directors of the Borrower shall cease for any reason to constitute a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower (except to the extent that individuals who, at the beginning of such
12-month period, were directors of the Borrower were replaced by individuals who
were either (i) recommended or approved by the board of directors of the
Borrower or (ii) appointed by directors so recommended or approved).


“Commitment” has the meaning specified in Section 2.01.
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan and Euros.
“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the auction bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance, as the context may require.
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Borrower under the auction bidding procedure described in Section 2.03.
“Competitive Bid Note” means a promissory note of the Borrower payable to any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.
“Competitive Bid Reduction” has the meaning specified in Section 2.01.




--------------------------------------------------------------------------------




“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Net Tangible Assets” has the meaning specified in the 2021 Notes.




--------------------------------------------------------------------------------




“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, or with respect to deposits with or advances of any
kind to such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding payables incurred in the ordinary course of business), (f) all Debt
of others secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned or acquired by such Person (other than Non-Recourse Debt), (g) all
Guarantees by such Person of Debt of others, (h) all Capital Lease Obligations
of such Person and (i) all obligations of such Person in respect of Hedge
Agreements; provided, however, that at any given time the term “obligations” as
used in this clause (i) shall only include the net amounts due and payable at
such time under any such agreements or arrangements. The Debt of any Person
shall include the Debt of any partnership in which such Person is a general
partner.
“Declining Lender” has the meaning specified in Section 2.16(a).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Advances of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Advances) over the
aggregate outstanding principal amount of all Advances actually funded by such
Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Advance and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Advances by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.19) and (b)
such Defaulting Lender shall have delivered to the Borrower and the Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitment; and (ii) the date on which the Borrower, the Agent
and the Required Lenders waive in writing all defaults relating to the failure
of such Defaulting Lender to fund.
“Defaulted Advance” means any Advance that a Defaulting Lender has failed to
make.




--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Advances required to be funded by it hereunder within three
Business Days of the date required to be funded by it hereunder, and such
failure is continuing hereunder, unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination in good faith that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, and such failure is continuing, unless the subject of a good faith dispute,
(c) has notified the Borrower or the Agent in writing, or has otherwise
indicated through a written statement or public announcement, that it does not
intend to fund Revolving Credit Advances as required hereunder (unless such
writing or public statement relates to such Lenders’ obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination in good faith that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not been satisfied), or that
it does not intend to comply with its funding obligations generally under
agreements in which it commits to extend credit, (d) has failed to confirm in
writing to the Borrower and the Agent that such Lender will comply with its
obligation to fund Revolving Credit Advances as required hereunder within five
(5) Business Days after receipt of a written request for such confirmation from
the Borrower or the Agent, provided that any such Lender shall cease to be a
Defaulting Lender under this clause (d) upon receipt of such confirmation by the
Borrower or the Agent or (e) is subject to a bankruptcy, insolvency or similar
proceeding or to the appointment of the Federal Deposit Insurance Corporation or
other receiver, custodian, conservator, trustee or similar official with respect
to such Lender’s business or properties; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in such Lender or a direct or
indirect holding company of such Lender by a Governmental Authority or an
instrumentality thereof, or (ii) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P
that, in either case, (i) is organized under the laws of the United States or
any state thereof or the District of Columbia or any jurisdiction that issues
the applicable Foreign Currency, (ii) shall have become a party to this
Agreement pursuant to Section 8.07(d), (e) and (f) and (iii) is not otherwise a
Lender.
“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Agent, in substantially the form of Exhibit D hereto.
“Dollars” and the sign “$” mean lawful currency of the United States of America.




--------------------------------------------------------------------------------




“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, and/or one or more other offices or
branches of such Lender as such Lender may from time to time specify to the
Borrower and the Agent.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is
otherwise an Eligible Assignee; (iii) a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$10,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (iv) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, and having total assets in excess of $10,000,000,000,
calculated in accordance with the accounting principles prescribed by the
regulatory authority applicable to such bank in its jurisdiction of
organization, so long as such bank is acting through a branch or agency located
in the country in which it is organized or another country that is described in
this clause (iv); (v) the central bank of any country that is a member of the
OECD; or (vi) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
organized under the laws of the United States, or any state thereof, that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$10,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such entity in its
jurisdiction of organization; provided, however, that no Defaulting Lender, no
natural person and neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.
“Equivalent” in Dollars of any Foreign Currency or in any Foreign Currency of
Dollars, on any date means the equivalent thereof determined by using the quoted
spot rate of exchange for such Foreign Currency and Dollars as reported by
Bloomberg at 11:00 A.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement; provided that if at any time Bloomberg shall no longer provide such
spot rates, such spot rate of exchange shall be determined by reference to
another similar currency exchange rate publishing service selected by the Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which the Borrower is a member and which is treated as
a single employer under Section 414 of the Internal Revenue Code.




--------------------------------------------------------------------------------




“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
for interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available from any such service, the average (rounded upward to the nearest
whole multiple of 1/100 of 1% per annum, if such average is not such a multiple)
of the respective rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal (x) in the case of Revolving Credit Borrowings, to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.08(f)) or (y)
in the case of Competitive Bid Borrowings, to the amount that would be the
Reference Banks’ respective ratable shares of such Borrowing if such Borrowing
were to be a Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period (subject, however, to the
provisions of Section 2.08(f)).
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, and/or one or more other offices or
branches of such Lender as such Lender may from time to time specify to the
Borrower and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.




--------------------------------------------------------------------------------




“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Revolving Credit Advance denominated in Dollars or any Committed Currency
other than Euro, the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or
any successor or substitute page of such service, or any successor or substitute
for such service, as determined by the Agent from time to time for purposes of
providing quotations for interest rates at which deposits in Dollars or the
applicable Committed Currencies are offered in the London interbank market) as
the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the respective rates per annum at which
deposits in Dollars or the applicable Committed Currency are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period (or, in the case of
Eurocurrency Rate Advances to be denominated in Sterling, on the first day of
such Interest Period) in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period or, (ii) in the case of any Revolving Credit Advance denominated
in Euros, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period; provided that if
the Eurocurrency Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. If for any reason such interest rate is
unavailable from any such service, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08(f).
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing, the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.
“Event of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.
“Extending Lender” has the meaning specified in Section 2.16(a).




--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between the United States and any other
jurisdiction to implement Sections 1471 through 1474 of the Internal Revenue
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Internal Revenue
Code or an IGA.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
“Final Maturity Date” means, at any time (a) the then scheduled Termination Date
or (b) if extended pursuant to Section 2.16(b), the date requested by the
Borrower pursuant to Section 2.16(b), but in no event shall such date be later
than the first anniversary of the then scheduled Termination Date.
“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such corporation.
“Fiscal Year” means, with respect to any Person, the period commencing on
January 1 and ending on December 31 of any calendar year.
“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances may be denominated in Dollars or in any Foreign Currency, bear interest
at a fixed rate, and with respect to any Fixed Rate Advances denominated in
Foreign Currency, may either be sourced or not sourced from the jurisdiction of
issuance of such Foreign Currency.
“Foreign Currency” means any Committed Currency, the lawful currency of Canada,
the lawful currency of Norway, the lawful currency of Sweden, the lawful
currency of Denmark, the lawful currency of Hong Kong, the lawful currency of
Singapore, the lawful currency of Australia, the lawful currency of New Zealand
and any other lawful currency (other than Dollars) that is freely transferable
or convertible into Dollars.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.




--------------------------------------------------------------------------------




“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including, without limitation, any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Debt, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
debt of the payment of such Debt or (c) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Incurrence” has the meaning specified in Section 5.02(a).
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Matters” has the meaning specified in Section 8.04(b).
“Indenture” means the Indenture, dated as of August 26, 2003, between United
Parcel Service, Inc. and The Bank of New York Mellon Trust Company, N.A. (as
successor to Citibank, N.A.), as Trustee, as in effect on the date of this
Agreement (without giving effect to any amendment, supplement or other
modification thereto, any repayment or covenant defeasance thereunder or any
termination thereof).
“Information” has the meaning specified in Section 8.08.
“Initial Lender” has the meaning specified in the recital of parties to this
Agreement.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance (or the continuation thereof) or LIBO Rate Advance or
the date of the Conversion of any Base Rate Advance into such Eurocurrency Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be (a) in the
case of Eurocurrency Rate Advances, one, two, three or six months, or, subject
to clause (iii) below, twelve months, as the Borrower may, upon notice received
by the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select and (b) in
the case of LIBO Rate Advances, a minimum of seven days; provided, however,
that:
(i)the Borrower may not select any Interest Period that ends after the
Termination Date or, if the Borrower has made a request pursuant to Section
2.16(b), that ends after the Final Maturity Date;




--------------------------------------------------------------------------------




(ii)Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;
(iii)in respect of any Eurocurrency Rate Advances, the Borrower shall not be
entitled to select an Interest Period having a duration of twelve months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period (or in the case of Eurocurrency Rate Advances to be
denominated in any Committed Currencies, on the fourth Business Day prior to the
first day of such Interest Period), each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of twelve months;
(iv)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(v)whenever the first day of (A) any Interest Period in respect of Eurocurrency
Rate Advances or (B) any Interest Period in respect of LIBO Rate Advances the
durations of which are one, two, three or six months, occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“JPMorgan” has the meaning specified in the recital of parties to this
Agreement.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c) and, except when used in
reference to a Revolving Credit Advance, a Revolving Credit Borrowing, a
Revolving Credit Note, a Commitment or a related term, each Designated Bidder.
If any Lender, pursuant to Section 2.02(f), utilizes a branch to make any
Advance, the term “Lender” shall include any such branch with respect to such
Advance.




--------------------------------------------------------------------------------




“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a)(i) in the case of any Competitive
Bid Borrowing denominated in Dollars or any Foreign Currency other than Euros,
the rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1%
per annum) appearing on Reuters Screen LIBOR01 Page (or any successor or
substitute page of such service, or any successor or substitute for such
service, as determined by the Agent from time to time for purposes of providing
quotations for interest rates at which deposits in Dollars or the applicable
Foreign Currencies are offered in the London interbank market) as the London
interbank offered rate for deposits in Dollars or the applicable Foreign
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum, if such average
is not such a multiple) of respective the rates per annum at which deposits in
Dollars or the applicable Foreign Currency are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the amount that
would be the Reference Banks’ respective ratable shares of such Borrowing if
such Borrowing were to be a Revolving Credit Borrowing to be outstanding during
such Interest Period and for a period equal to such Interest Period or (ii) in
the case of any Competitive Bid Borrowing denominated in Euros, the EURIBO Rate
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period. If for any reason such interest rate is unavailable
from any such service, the LIBO Rate for any Interest Period for each LIBO Rate
Advance comprising part of the same Competitive Bid Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08(f).
“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property and, in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.
“Margin Stock” means all “margin stock” within the meaning of Regulation U.
“Market Rate Spread” means the Borrower’s 1-year credit default swap spread
based on the mid-rate spread specified by Markit Group Ltd. (or any successor),
determined as of the close of business New York time, on the Business Day
immediately prior to the Spread Determination Date, subject to a minimum rate of
0.10% per annum and a maximum rate of 0.75% per annum.




--------------------------------------------------------------------------------




If the Borrower’s 1-year credit default swap spread, as specified by Markit
Group Ltd. (or any successor) is unavailable, the Borrower and the Lenders shall
negotiate in good faith (for a period of up to thirty days after such spread
becomes unavailable (such thirty-day period, the “Negotiation Period”)) to agree
on an alternative method for establishing the Applicable Margin. The Applicable
Margin at any determination date thereof which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Market
Rate Spread. If no such alternative method is agreed upon during the Negotiation
Period, the Applicable Margin at any determination date subsequent to the end of
the Negotiation Period shall be a rate per annum equal to the maximum rate
applicable from time to time as determined in the immediately preceding
paragraph. If the Borrower’s 1-year credit default swap spread again becomes
available through Markit Group Ltd. (or any successor), then Market Rate Spread
shall be determined on the basis of such credit default swap spread as set forth
above.
“Material Adverse Change” means any material adverse change in the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole. For purposes hereof, it is understood and agreed that the
occurrence of a labor dispute shall not in and of itself constitute a Material
Adverse Change.
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) material impairment of the ability of the Borrower to
perform any of its obligations under this Agreement or any Notes or (c) material
impairment of the rights of or benefits available to the Lenders under this
Agreement or any Notes. For purposes hereof, it is understood and agreed that
the occurrence of a labor dispute shall not in and of itself constitute a
Material Adverse Effect.
“Material Subsidiary” means any Subsidiary of the Borrower having (a) 5% or more
of the Consolidated Net Tangible Assets or (b) 5% or more of the total revenues
appearing on the most recently prepared Consolidated income statements of the
Borrower and its Subsidiaries as of the end of the immediately preceding fiscal
quarter of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc.
“Non-Recourse Debt” means, with respect to any Person, Debt for which such
Person neither (a) provides credit support nor (b) is directly or indirectly
liable.
“Note” means a Revolving Credit Note or a Competitive Bid Note, as the context
may require.
“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
“OECD” means the Organization for Economic Cooperation and Development and any
successor.
“Overseas Partners” means Overseas Partners Ltd., a Bermuda corporation.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.




--------------------------------------------------------------------------------




“Payment Office” means, for any Foreign Currency, such office of JPMorgan as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor.
“Permitted Person” means the UPS Managers Stock Trust, the UPS Stock Trust, the
UPS Savings Plan, the UPS Qualified Stock Ownership Plan (QSOP), the Annie E.
Casey Foundation, any retiree or present or former employee of the Borrower or
any of its Subsidiaries or their respective present or former spouse, relatives
(by consanguinity or law), estate or heirs (or their respective spouse’s estate
or heirs) or employee benefit plan or any Person that is created for the benefit
of any of the foregoing.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code that is maintained for employees of the
Borrower or any ERISA Affiliate.
“Reference Banks” means JPMorgan, Barclays Bank PLC and Citibank, N.A. or if any
such Lender assigns all of its Commitment, the Advances owing to it and any Note
or Notes held by it pursuant to Section 8.07(a), such other Lender as may be
designated by the Required Lenders, provided that such designated Lender (i) has
been approved by the Borrower to perform such role (such approval not to be
unreasonably withheld) and (ii) has agreed to perform such role.
“Register” has the meaning specified in Section 8.07(g).
“Regulation A”, “Regulation D”, “Regulation T”, “Regulation U” or “Regulation X”
means Regulation A, Regulation D, Regulation T, Regulation U or Regulation X,
respectively, of the Board of Governors of the Federal Reserve System, in each
case as in effect from time to time, and all official rulings and
interpretations thereunder or thereof, respectively.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Replacement Lender” has the meaning specified in Section 2.16(a).
“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).
“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having greater than 50% of the
Commitments; provided that the Commitment of, and the portion of the Revolving
Credit Advances held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.




--------------------------------------------------------------------------------




“Restricted Subsidiary” has the meaning specified in the 2021 Notes.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance), as the context may require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $25,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £25,000,000, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF25,000,000, in respect of Revolving
Credit Advances denominated in Yen, ¥2,500,000,000 and, in respect of Revolving
Credit Advances denominated in Euros, €25,000,000.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF1,000,000, in respect of Revolving
Credit Advances denominated in Yen, ¥100,000,000 and, in respect of Revolving
Credit Advances denominated in Euros, €1,000,000.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Lender, delivered pursuant to a request made under Section 2.18 in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.
“Revolving Credit Prepay Minimum” means, in respect of Revolving Credit Advances
denominated in Dollars, $10,000,000, in respect of Revolving Credit Advances
denominated in Sterling, £10,000,000, in respect of Revolving Credit Advances
denominated in Swiss Francs, CHF10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥1,000,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Sale and Leaseback Transaction” has the meaning specified in the 2021 Notes.
“Sanctions” means any international economic sanctions administered or enforced
by the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the European Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, any country region or territory that is
subject to comprehensive (but not list-based) Sanctions that broadly restrict
trade and investment with that country, region or territory. As of the Effective
Date, the following countries are Sanctioned Countries: Crimea, Cuba, Iran,
North Korea, Sudan and Syria.




--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State or
any similar Sanctions list issued by Her Majesty’s Treasury of the United
Kingdom or European Union Sanctions authority, (b) any Person organized,
resident or operating in a Sanctioned Country, or (c) any Person that is owned
50% or more or controlled by any such Person or Persons.
“SEC” means the Securities and Exchange Commission, and any successor thereto
and any analogous Governmental Authority.
“Secured Indebtedness” has the meaning specified in the 2021 Notes.
“Spread Determination Date” means, at any time, (a) for any Eurocurrency
Advance, (i) the date that is two Business Days before the commencement of the
Interest Period applicable to such Advance and (ii) in the case of an Interest
Period of more than three months’ duration, the date that is the last Business
Day of each successive three-month period during such Interest Period, and (b)
for any Base Rate Advance, (i) the Effective Date and (ii) the last day (or if
such day is not a Business Day, the immediately preceding Business Day) of each
calendar month after the Effective Date.
“Sterling” means the lawful currency of the United Kingdom.
“Sub-Agent” means J.P. Morgan Europe Limited.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the Voting Power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership or joint venture or (c) the beneficial interest in such trust
or estate is at the time owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; provided, however, that Overseas Partners shall not be deemed to
be a Subsidiary of the Borrower.
“Swiss Francs” means the lawful currency of Switzerland.
“Term Loan Conversion Date” means the date on which the Borrower requests the
extension of the then scheduled Termination Date to the Final Maturity Date
pursuant to Section 2.16(b).
“Termination Date” means the earlier of (a) March 26, 2016, subject to the
extension thereof pursuant to Section 2.16(a), and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Declining Lender to any
requested extension pursuant to Section 2.16(a) shall be the earlier of (x) the
Termination Date in effect immediately prior to such extension and (y) the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01 for
all purposes of this Agreement.
“2021 Notes” means 3.125% Senior Notes due January 15, 2021, a copy of which is
attached as Exhibit F hereto, issued by the Borrower pursuant to the Indenture.
“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.




--------------------------------------------------------------------------------




“Voting Power” means, with respect to any Voting Stock of any Person at any
time, the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to such Voting Stock at such time
divided by the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to all shares of capital stock of
such Person (including such Voting Stock) at such time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Yen” means the lawful currency of Japan.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as from time to time in effect and applied in the preparation of the
financial statements delivered pursuant to Section 5.01(g) of this Agreement
(“GAAP”); provided, however, that if at any time a change in GAAP occurring
after the date of this Agreement would affect the determination of compliance by
the Borrower with any required financial ratio or other financial covenant set
forth in Section 5.02 of this Agreement, and either the Borrower or the Required
Lenders shall so request, the Borrower, the Administrative Agent and the
Required Lenders shall negotiate in good faith to amend such financial ratio or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders), provided that until so
amended (i) for purposes of this Agreement, compliance with such financial ratio
or covenant shall continue to be determined in accordance with GAAP prior to
such change therein (“Initial GAAP”), and (ii) if necessary for determining
compliance with such financial ratio or covenant and if so requested by the
Administrative Agent or the Required Lenders, the Borrower shall furnish,
together with the compliance certificate described in Section 5.01(g)(iv) of
this Agreement, a reconciliation between the determination of such financial
ratio or covenant made pursuant to Initial GAAP and pursuant to GAAP as applied
for preparation of the related financial statements.






--------------------------------------------------------------------------------




ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount (based
in respect of any Revolving Credit Advances to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Revolving Credit Borrowing) not to
exceed at any time outstanding the Dollar amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c), in each case as such amount may be
reduced pursuant to Section 2.05 (such Lender’s “Commitment”), provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount (based in respect of any
Competitive Bid Advance denominated in a Foreign Currency by reference to the
Equivalent thereof in Dollars at such time) of the Competitive Bid Advances then
outstanding and such deemed use of the aggregate amount of the Commitments shall
be allocated among the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a “Competitive
Bid Reduction”). Each Revolving Credit Borrowing shall be in an amount not less
than the Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing
Multiple in excess thereof (or, if less, an amount equal to the remaining
aggregate amount of unused Commitments or equal to the amount by which the
aggregate amount of a proposed Competitive Bid Borrowing requested by the
Borrower exceeds the aggregate amount of Competitive Bid Advances offered to be
made by the Lenders and accepted by the Borrower in respect of such Competitive
Bid Borrowing, if such Competitive Bid Borrowing is made on the same date as
such Revolving Credit Borrowing) and shall consist of Revolving Credit Advances
of the same Type and in the same currency made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment, the Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and, unless the Borrower has delivered a request
pursuant to the provisions of Section 2.16(b), reborrow under this Section 2.01.




--------------------------------------------------------------------------------




SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 2:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 11:00 A.M. (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances, by the Borrower
to the Agent (and, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, simultaneously
to the Sub-Agent), which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed promptly in
writing, or by telecopier, in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing, (iii)
aggregate amount of such Revolving Credit Borrowing, (iv) location of the
Borrower’s Account to which funds are to be advanced and (v) in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Revolving Credit Advance. Each Lender
shall, before 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Advances denominated in Dollars, and before 4:00 P.M. (London time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
make available for the account of its Applicable Lending Office to the Agent at
the applicable Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower in same day funds at the
applicable Borrower’s Account located in the United States or United Kingdom of
Great Britain and Northern Ireland (or in such other jurisdiction as shall be
acceptable to all Lenders).
(b)Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, the Borrower may not select Eurocurrency Rate Advances for any
Revolving Credit Borrowing if the aggregate amount of such Revolving Credit
Borrowing is less than the Revolving Credit Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.
(c)Each Notice of Revolving Credit Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such Lender as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.




--------------------------------------------------------------------------------




(d)Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection (a)
of this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the higher of (A) the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (B) the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, the higher of (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in Committed Currencies. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.
(e)The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.
(f)Each Lender at its option may make any Advance hereunder by causing any
domestic or foreign branch of such Lender to make such Advance (subject to such
Lender or branch submitting to the Agent and the Borrower, prior to the date any
payment is required to be made hereunder by the Borrower to such branch, any
documentation required to be submitted in respect of such branch pursuant to
Section 2.14); provided that any exercise of such option by any Lender (i) shall
not affect the obligation of such Lender to make or cause such Advance to be
made, or entitle such Lender or branch to receive any payments pursuant to
Section 2.11 or 2.14 that would be greater in amount than would be payable by
the Borrower to such Lender had such option not been exercised, and (ii) shall
not affect the obligation of the Borrower to repay such Advance in accordance
with the terms of this Agreement.
SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring prior to the Termination Date in the manner set forth
below; provided that, following the making of each Competitive Bid Advance, the
aggregate amount of the Advances then outstanding (based, in respect of any
Advance denominated in a Foreign Currency, on the Equivalent in Dollars at the
time such Competitive Bid Borrowing is requested) shall not exceed the aggregate
amount of the Commitments of the Lenders (computed without regard to any
Competitive Bid Reduction).




--------------------------------------------------------------------------------




(i)The Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent (and, in the case of a Competitive Bid Borrowing not
consisting of Fixed Rate Advances or LIBO Rate Advances to be denominated in
Dollars, simultaneously to the Sub-Agent), by telephone, promptly confirmed in
writing, or by telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the requested (A) date of such proposed Competitive Bid
Borrowing, (B) aggregate amount of such proposed Competitive Bid Borrowing,
(C) interest rate basis and day count convention to be offered by the Lenders,
(D) currency of such proposed Competitive Bid Borrowing, (E) maturity date for
repayment of each Competitive Bid Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring
seven days after the date of such Competitive Bid Borrowing or later than the
Termination Date and, in the case of any LIBO Rate Advance to be made as part of
such Competitive Bid Borrowing, shall be the last day of the interest period for
such LIBO Rate Advance), (F) interest payment date or dates relating thereto,
(G) location of the Borrower’s Account to which funds are to be advanced and
(H) any other terms to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and that the Advances comprising such proposed Competitive Bid
Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City time)
at least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in Dollars, (y) 10:00 A.M. (London time) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if the Borrower shall specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 10:00 A.M. (London time) at least
four Business Days prior to the date of the proposed Competitive Bid Borrowing,
if the Borrower shall instead specify in the Notice of Competitive Bid Borrowing
that the Advances comprising such Competitive Bid Borrowing shall be LIBO Rate
Advances denominated in any Foreign Currency. The Agent or the Sub-Agent, as the
case may be, shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing. If, with
respect to any Foreign Currency specified in any Notice of Competitive Bid
Borrowing, the LIBO Rate for deposits in such Foreign Currency is unavailable,
such Notice of Competitive Bid Borrowing shall specify Fixed Rate Advances as
the interest rate basis for such Competitive Bid Borrowing.




--------------------------------------------------------------------------------




(ii)Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Advances to the Borrower as part of
such proposed Competitive Bid Borrowing at a rate or rates of interest
(including default rates not to exceed 1% per annum above the rate per annum
required to be paid on such Competitive Bid Advance) specified by such Lender in
its sole discretion, by notifying the Agent or the Sub-Agent, as the case may be
(which shall give prompt notice thereof to the Borrower), (A) before 10:00 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender’s Commitment,
if any), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent in its capacity as a Lender shall, in its sole discretion, elect to
make any such offer, it shall notify the Borrower of such offer at least 30
minutes before the time and on the date on which notice of such election is to
be given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Agent before 10:00 A.M. (New York City time) or the Sub-Agent
before 12:00 noon (London time) on the date on which notice of such election is
to be given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such Competitive Bid Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.
(iii)The Borrower shall, in turn, (A) before 11:00 A.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of either Fixed Rate Advances denominated in any
Foreign Currency or Local Rate Advances denominated in any Foreign Currency and
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances denominated in any Foreign Currency, either:
(x)    cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or




--------------------------------------------------------------------------------




(y)    accept one or more of the offers made by any Lender or Lenders pursuant
to subsection (a)(ii) of this Section 2.03, in its sole discretion, by giving
notice to the Agent or to the Sub-Agent, as the case may be, of the amount of
each Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
Borrower by the Agent or the Sub-Agent, as the case may be, on behalf of such
Lender for such Competitive Bid Advance pursuant to subsection (a)(ii) of this
Section 2.03) to be made by each Lender as part of such Competitive Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
subsection (a)(ii) of this Section 2.03, by giving the Agent or the Sub-Agent,
as the case may be, notice to that effect. The Borrower shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders; provided,
however, that if the Borrower has a reasonable basis to believe that acceptance
of the offer of any such Lender has a reasonable likelihood of subjecting the
Borrower to additional costs pursuant to the provisions of Section 2.11, 2.12 or
2.14, the Borrower may reject the offer of such Lender and accept the offer of
the Lender offering the next lowest rate of interest. Subject to the next
preceding sentence, if two or more Lenders have offered the same interest rate,
the amount to be borrowed at such interest rate will be allocated among such
Lenders in proportion to the amount that each such Lender offered at such
interest rate.
(iv)If the Borrower notifies the Agent or the Sub-Agent, as the case may be,
that such Competitive Bid Borrowing is cancelled pursuant to subsection
(a)(iii)(A)(x) of this Section 2.03, the Agent or the Sub-Agent, as the case may
be, shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.




--------------------------------------------------------------------------------




(v)If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to subsection (a)(iii)(A)(y) of this Section 2.03, the Agent or
the Sub-Agent, as the case may be, shall in turn promptly notify (A) each Lender
that has made an offer as described in subsection (a)(ii) of this Section 2.03,
of the date and aggregate amount of such Competitive Bid Borrowing and whether
or not any offer or offers made by such Lender pursuant to subsection (a)(ii) of
this Section 2.03 have been accepted by the Borrower, (B) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
or the Sub-Agent, as the case may be, has received forms of documents appearing
to fulfill the applicable conditions set forth in Article III. Each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing
shall, before 12:00 noon (New York City time), in the case of Competitive Bid
Advances to be denominated in Dollars or 11:00 A.M. (London time), in the case
of Competitive Bid Advances to be denominated in any Foreign Currency, on the
date of such Competitive Bid Borrowing specified in the notice received from the
Agent or the Sub-Agent, as the case may be, pursuant to clause (A) of the next
preceding sentence or any later time when such Lender shall have received notice
from the Agent or the Sub-Agent, as the case may be pursuant to clause (C) of
the next preceding sentence, make available for the account of its Applicable
Lending Office to the Agent (x) in the case of a Competitive Bid Borrowing
denominated in Dollars, at its address referred to in Section 8.02, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing in Dollars and
(y) in the case of a Competitive Bid Borrowing in a Foreign Currency, at the
Payment Office for such Foreign Currency as shall have been notified by the
Agent to the Lenders prior thereto, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing in such Foreign Currency. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by the Agent of
such funds, the Agent will make such funds available to the Borrower at the
location specified by the Borrower in its Notice of Competitive Bid Borrowing.
Promptly after each Competitive Bid Borrowing the Agent will notify each Lender
of the amount of the Competitive Bid Borrowing, the consequent Competitive Bid
Reduction and the dates upon which such Competitive Bid Reduction commenced and
is then scheduled to terminate.
(b)Each Competitive Bid Borrowing shall be in an aggregate amount of $25,000,000
(or the Equivalent thereof in any Foreign Currency rounded up to the nearest
1,000,000 units of such Foreign Currency, determined as of the time of the
applicable Notice of Competitive Bid Borrowing) or an integral multiple of
$1,000,000 (or the Equivalent thereof in any Foreign Currency rounded up to the
nearest 100,000 units of such Foreign Currency, determined as of the time of the
applicable Notice of Competitive Bid Borrowing) in excess thereof and, following
the making of each Competitive Bid Borrowing, the Borrower shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) of this Section 2.03.
(c)Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay pursuant to
subsection (d) of this Section 2.03, and, unless the Borrower has delivered a
request pursuant to the provisions of Section 2.16(b), reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.




--------------------------------------------------------------------------------




(d)The Borrower shall repay to the Agent for the account of each Lender that has
made a Competitive Bid Advance, on the maturity date of each Competitive Bid
Advance (such maturity date being that specified by the Borrower for repayment
of such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) of this Section 2.03 and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
may prepay any principal amount of any Competitive Bid Advance, subject to the
provisions of Sections 2.10 and 8.04(d), with the consent of the respective
Lender of such Competitive Bid Advance.
(e)The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) of this Section 2.03, payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Advance
in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) of this Section 2.03, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance owing
to a Lender, payable in arrears on the date or dates interest is payable
thereon, at a rate per annum equal to the default rate specified by the
appropriate Lender in respect of such Competitive Bid Advance.
(f)The indebtedness of the Borrower resulting from each Competitive Bid Advance
made to the Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of the Borrower payable to the Lender making
such Competitive Bid Advance. Upon repayment in full of each Competitive Bid
Advance in accordance with the provisions of subsection (d) of this Section 2.03
and the terms of the Competitive Bid Note evidencing such Competitive Bid
Advance, the Lender holding such Competitive Bid Note shall cancel such Note and
return such Note to the Borrower.
SECTION 2.04. Fees. (a) Unused Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Lender (other than the Designated Bidders and
other than the Defaulting Lenders) an unused commitment fee on the amount equal
to (i) such Lender’s Commitment minus (ii) the aggregate principal amount of
Revolving Credit Advances made by such Lender, from the Effective Date in the
case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Fee Percentage, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2015 (which, in the
case of the payment due June 30, 2015, shall be determined for the period from
the Effective Date through June 30, 2015), and on the Termination Date.
(b)Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.




--------------------------------------------------------------------------------




SECTION 2.05. Termination or Reduction of the Commitments. (a) Ratable
Reduction. The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that the aggregate
amount of the Commitments of the Lenders shall not be reduced to an amount that
is less than the aggregate principal amount of the Competitive Bid Advances
denominated in Dollars then outstanding plus the Equivalent in Dollars
(determined as of the date of the notice of prepayment) of the aggregate
principal amount of the Competitive Bid Advances denominated in Foreign
Currencies then outstanding.
(b)    Non-Ratable Reduction. The Borrower shall have the right, at any time,
upon at least three Business Days’ notice to a Defaulting Lender (with a copy to
the Agent), to terminate in whole such Defaulting Lender’s Commitment. Such
termination shall be effective with respect to such Defaulting Lender’s unused
Commitment on the date set forth in such notice, provided, however, that such
date shall be no earlier than three Business Days after receipt of such notice.
Upon termination of a Lender’s Commitment under this Section 2.05(b), the
Borrower will pay all principal of, and interest accrued to the date of such
payment on, Advances owing to such Defaulting Lender and pay any accrued unused
commitment fee payable to such Defaulting Lender pursuant to the provisions of
Section 2.04(a), and all other amounts payable to such Defaulting Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 2.11, any indemnification for taxes under Section 2.14, and
any compensation payments due as provided in Section 8.04(d)); and upon such
payments, the obligations of such Defaulting Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Defaulting Lender’s rights under Sections 2.11, 2.14 and 8.04, and its
obligations under Section 8.04 shall survive such release and discharge as to
matters occurring prior to such date; and (ii) no claim that the Borrower may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way. The aggregate amount
of the Commitments of the Lenders once reduced pursuant to this Section 2.05(b)
may not be reinstated; provided further, however, that if pursuant to this
Section 2.05(b), the Borrower shall pay to a Defaulting Lender any principal of,
or interest accrued on, the Revolving Credit Advances owing to such Defaulting
Lender, then the Borrower shall either (x) confirm to the Agent that the
conditions set forth in Section 3.02(a) and (b) are met on and as of such date
of payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Lenders who are not Defaulting Lenders.
SECTION 2.06. Repayment of Revolving Credit Advances. The Borrower shall repay
to the Agent for the ratable account of the Lenders on the Final Maturity Date
the aggregate principal amount of the Revolving Credit Advances then
outstanding.
SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)Base Rate Advances. During such periods as such Revolving Credit Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.




--------------------------------------------------------------------------------




(ii)Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of (A)
the Eurocurrency Rate for such Interest Period for such Revolving Credit Advance
plus (B) the Applicable Margin in effect from time to time, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period and on the
date such Eurocurrency Rate Advance shall be Converted or paid in full.
(b)Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid principal amount
of each Revolving Credit Advance owing to each Lender, payable in arrears on the
dates referred to in subsection (a)(i) or (a)(ii) of this Section 2.07, at a
rate per annum equal at all times (after as well as before judgment) to 1% per
annum above the rate per annum required to be paid on such Revolving Credit
Advance pursuant to subsection (a)(i) or (a)(ii) of this Section 2.07 and (ii)
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to subsection
(a)(i) of this Section 2.07.
SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate and each LIBO Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks, subject to the provisions of subsection (f) of this
Section 2.08. The Agent shall give prompt notice to the Borrower and the Lenders
of the applicable interest rate determined by the Agent for purposes of Section
2.07(a)(i) or 2.07(a)(ii) (it being understood that the Agent shall not be
required to disclose to any party hereto (other than the Borrower) any
information regarding any Reference Bank or any rate provided by such Reference
Bank in accordance with the definition of “EURIBO”, “Eurocurrency Rate” or “LIBO
Rate”, including, without limitation, whether a Reference Bank has provided a
rate or the rate provided by any individual Reference Bank).
(b)If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligations of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.




--------------------------------------------------------------------------------




(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be continued with an Interest Period of one month.
(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.
(f)    If Reuters Screen LIBOR01 Page or Reuters EURIBOR01 Page (or any
successor page of such service, or any successor or substitute for such service,
as provided in the respective definitions herein for EURIBO Rate, Eurocurrency
Rate or LIBO Rate) is unavailable and fewer than two Reference Banks furnish
timely information to the Agent for determining the Eurocurrency Rate or LIBO
Rate for any Eurocurrency Rate Advances or LIBO Rate Advances, as the case may
be, after the Agent has requested such information,
(i)the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,
(ii)with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and
(iii)the obligations of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances, or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances, shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.




--------------------------------------------------------------------------------




SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08, 2.12 and 8.04(d),
Convert Revolving Credit Advances denominated in Dollars of one Type comprising
the same Borrowing into Revolving Credit Advances denominated in Dollars of the
other Type; provided, however, that any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b). Each such notice of a Conversion shall,
within the restrictions specified above, specify (a) the date of such
Conversion, (b) the Dollar denominated Revolving Credit Advances to be
Converted, and (c) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon at
least two Business Days’ notice in the case of Eurocurrency Rate Advances and
notice on the same Business Day in the case of Base Rate Advances to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of such Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (a) each partial
prepayment shall be in an aggregate principal amount of not less than the
Revolving Credit Prepay Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and (b) in the event of any such prepayment of a Eurocurrency
Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(d).
(b)    Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding exceeds 105% of the aggregate Commitments of the
Lenders on such date, the Borrower shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, subject to the
proviso to this sentence set forth below, prepay the outstanding principal
amount of any Advances owing by the Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Advances prepaid; provided
that if the aggregate principal amount of Base Rate Advances outstanding at the
time of such required prepayment is less than the amount of such required
prepayment, the portion of such required prepayment in excess of the aggregate
principal amount of Base Rate Advances then outstanding shall be deferred until
the earliest to occur of the last day of the Interest Period of the outstanding
Eurocurrency Rate Advances or the outstanding LIBO Rate Advances and/or the
maturity date of the outstanding Local Rate Advances or Fixed Rate Advances, as
the case may be, in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders, and shall provide prompt
notice to the Borrower of any such notice of required prepayment received by it
from any Lender.




--------------------------------------------------------------------------------




(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance, a Fixed Rate Advance or a Local Rate Advance
on a date other than the last day of an Interest Period or at its maturity, any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(d). The Agent shall give
prompt notice of any prepayment required under this Section 2.10(b) to the
Borrower and the Lenders.
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost as measured from the date hereof to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or LIBO Rate Advances, (excluding any taxes which are governed by
Section 2.14 and any taxes described in Section 2.14(a)(i) or (ii)), then the
Borrower shall, within ten Business Days after receipt by the Borrower of demand
by such Lender (which demand shall be accompanied by the certificate described
in the immediately following sentence, with a copy of such demand and
certificate having been delivered to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding upon all parties hereto for all purposes, absent manifest error.
(b)If any Lender (other than the Designated Bidders) determines that compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) that is
adopted, issued, implemented or takes effect after the date of this Agreement,
or with any change occurring after the date of this Agreement in such law,
regulation, guideline or request or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, affects
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, and such
compliance has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Commitment of such Lender or the Advances
made by such Lender under this Agreement to a level below that which such Lender
or such Lender’s holding company could have achieved but for such adoption,
issuance, implementation, taking effect, or change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. Such payment will be
made to the Agent for the account of such Lender within ten Business Days of the
Borrower’s receipt of a written demand therefor, accompanied by the certificate
described in the immediately following sentence (with a copy of such demand and
certificate having been delivered to the Agent). A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding upon all parties hereto for all purposes, absent manifest
error. For the avoidance of doubt, this Section 2.11(b) shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.




--------------------------------------------------------------------------------




SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation by any governmental authority
charged with such interpretation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or LIBO Rate Advances in Dollars or any Foreign
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency
hereunder, (a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the case
may be, will automatically, upon such demand (i) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (ii) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurocurrency Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency) not later than
1:00 P.M. (New York City time) on the day when due, without setoff or
counterclaim, in Dollars to the Agent at the applicable Agent’s Account in same
day funds. The Borrower shall make each payment hereunder with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency not later than 11:00 A.M. (at the Payment Office for such
Foreign Currency) on the day when due, without setoff or counterclaim, in such
Foreign Currency to the Agent, by deposit of such funds to the applicable
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 8.04(d)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under any Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    The Borrower hereby authorizes the Agent, if and to the extent payment
owed to any Lender is not made when due hereunder or under any Note held by such
Lender, to charge from time to time against any or all of the Borrower’s
accounts with the Agent any amount so due.




--------------------------------------------------------------------------------




(c)    All computations of interest based on JPMorgan’s prime rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate, the Federal Funds Rate
or One Month LIBOR (as defined in the definition of “Base Rate”) and of facility
fees shall be made by the Agent on the basis of a year of 360 days and
computations in respect of Competitive Bid Advances shall be made by the Agent
or the Sub-Agent, as the case may be, as specified in the applicable Notice of
Competitive Bid Borrowing (or, in each case of Advances denominated in Foreign
Currencies where market practice differs, in accordance with market practice),
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder or under any Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
(e)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.
(f)    To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Foreign Currency or from Dollars to a Foreign Currency or from a
Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that the Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by the Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrower agrees to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(f).




--------------------------------------------------------------------------------




SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Notes shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, (i) taxes imposed on its
net income, as well as any branch profit taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
Lender is located, franchise taxes measured by income imposed on it, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its net income, and franchise taxes measured by income
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof and (ii) any taxes imposed under FATCA (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent (i) subject to Sections 2.14(e)(i) and 2.14(f),
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Notes hereinafter referred to as “Other Taxes”).
(c)Subject to Sections 2.14(e)(i) and 2.14(f), the Borrower shall indemnify each
Lender and the Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the Agent or any
of its Affiliates (as the case may be) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date such Lender, the
Agent or such Affiliate (as the case may be) makes written demand therefor.
(d)Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt, or other documentation reasonably acceptable
to the Agent, evidencing payment thereof.
(e)(i) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding. Each
Lender organized under the laws of a jurisdiction outside the United States -
(“a “Foreign Lender”), on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter upon the reasonable request
of the Agent or the Borrower (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and the Borrower whichever of
the following is applicable:
(A)
    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest hereunder





--------------------------------------------------------------------------------




or under any Notes, executed copies of IRS Form W-8BEN or W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Notes, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(B)
executed copies of IRS Form W-8ECI;



(C)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or



(D)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner.



Each such Lender shall provide the Agent and the Borrower with a new form
W-8BEN, W-8BEN-E, W-8ECI or other applicable Internal Revenue Service form, as
appropriate, if and at such time as the previously provided form becomes
invalid. If the form provided by a Lender at the time such Lender first becomes
a party to this Agreement or at any other time indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Taxes” as defined in Section 2.14(a).
(ii) If a payment made to a Lender under this Agreement or any Note would be
subject to tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in subsection (e) of this Section
2.14 (other than if such failure is due to a change in law occurring subsequent
to the date on which a form originally was required to be provided, or




--------------------------------------------------------------------------------




if such form otherwise is not required under the first sentence of subsection
(e) of this Section 2.14), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.14 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.
(g)Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form as may be required under subsection
(e) of this Section 2.14 thereafter ceases to qualify for complete exemption
from U.S. federal withholding tax, such Lender, with the prior written consent
of the Borrower, which consent shall not be unreasonably withheld, may assign
its interest under this Agreement to any assignee and such assignee shall be
entitled to the same benefits under this Section 2.14 as the assignor (and such
U.S. federal withholding tax shall not be excluded from the definition of
“Taxes”) provided that the rate of U.S. federal withholding tax applicable to
such assignee shall not exceed the rate then applicable to the assignor.
(h)Any Lender claiming any additional amounts payable pursuant to this Section
2.14 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(i)    If any Lender or Agent, as the case may be, determines that it has
received a refund of any Taxes or Other Taxes for which payment has been made
pursuant to this Section 2.14, which refund in the good faith judgment of such
Lender or Agent, as the case may be (and without any obligation to disclose its
tax records) is allocable to such payment made under this Section 2.14, the
amount of such refund (together with any interest received thereon and reduced
by reasonable costs incurred in obtaining such refund) promptly shall be paid to
the Borrower to the extent payment has been made by the Borrower pursuant to
this Section 2.14, provided, however, if the jurisdiction which refunded such
Taxes or Other Taxes subsequently asserts such Taxes or Other Taxes are due,
then the Borrower shall indemnify such Lender or the Agent, as the case may be,
pursuant to Section 2.14(c). Each Lender and Agent shall take such action, as
the Borrower may reasonably request, in order to apply for and obtain any refund
of such amounts the Borrower reasonably determines to be appropriate under the
circumstances; provided that any such actions shall be at the sole cost and
expense of the Borrower. Notwithstanding anything to the contrary in this
paragraph (i), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (i) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Nothing in this Section 2.14(i) shall
require any Lender to make available to the Borrower its tax returns (or any
other information relating to its taxes which it deems in good faith to be
confidential).
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(d)) in excess of its ratable share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders (other than
any Defaulting Lenders) such participations in the Revolving Credit Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such




--------------------------------------------------------------------------------




recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (i) the amount of such Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.




--------------------------------------------------------------------------------




SECTION 2.16. Extensions of Termination Date and Final Maturity Date. (a) No
earlier than 60 days and no later than 45 days prior to the Termination Date
then in effect, the Borrower may, by written notice to the Agent, request that
the Termination Date then in effect be extended for a period of 364 days. Such
request shall be irrevocable and binding upon the Borrower (subject to the
provisions of subsection (b) to this Section 2.16). The Agent shall promptly
notify each Lender of such request. If a Lender agrees, in its individual and
sole discretion, to so extend its Commitment (an “Extending Lender”), it shall
deliver to the Agent a written notice of its agreement to do so no earlier than
35 days and no later than 25 days prior to such Termination Date and the Agent
shall notify the Borrower of such Extending Lender’s agreement to extend its
Commitment no later than 20 days prior to such Termination Date. The Commitment
of any Lender that fails to accept or respond to the Borrower’s request for
extension of such Termination Date (a “Declining Lender”) shall be terminated on
such Termination Date (without regard to any extension by other Lenders) and on
such Termination Date the Borrower shall pay in full the principal amount of all
Advances owing to such Declining Lender, together with accrued interest thereon
to the date of such payment of principal and all other amounts payable to such
Declining Lender under this Agreement. The Agent shall promptly notify each
Extending Lender of the aggregate Commitments of the Declining Lenders. To the
extent of any shortfall in the aggregate amount of extended Commitments, the
Borrower shall have the right to (x) request that the Extending Lenders, or any
of them, agree to increase their respective Commitments by an aggregate amount
up to the aggregate amount of the Declining Lenders’ Commitments and (y) require
any Declining Lender, to assign in full its rights and obligations under this
Agreement to one or more Extending Lenders and/or to any Eligible Assignees
designated by the Borrower and acceptable to the Agent, such acceptance not to
be unreasonably withheld or delayed, that agree to accept all of such rights and
obligations (each a “Replacement Lender”), provided that (i) such increase
and/or such assignment is otherwise in compliance with Section 8.07, (ii) such
Declining Lender receives payment in full of the principal amount of all
Advances owing to such Declining Lender, together with accrued interest thereon
to the date of such payment of principal and all other amounts payable to such
Declining Lender under this Agreement and (iii) any such increase shall be
effective on the Termination Date in effect at the time the Borrower requests
such extension and any such assignment shall be effective on the date specified
by the Borrower and agreed to by the Replacement Lender and the Agent. If, but
only if, Extending Lenders and Replacement Lenders have agreed to provide
Commitments in an aggregate amount greater than 50% of the aggregate amount of
the Commitments outstanding 30 days prior to the Termination Date in effect at
the time the Borrower requests such extension, the Termination Date shall be
extended by 364 days for such Extending Lenders and Replacement Lenders,
subject, however, to the provisions of subsection (b) of this Section 2.16.
(b)    On the Termination Date in effect at any time, the Borrower may, by
written notice to the Agent, request that the Final Maturity Date be a date
occurring up to the first anniversary of such Termination Date. Such request
shall be irrevocable and binding upon the Borrower. The Agent shall promptly
notify each Lender of such request. Subject to the satisfaction of the
applicable conditions set forth in Section 3.02 as of such Termination Date and
the payment by the Borrower to the Agent, for the account of each Lender, such
Lender’s pro rata share of an extension fee in an amount equal to 0.50% on the
aggregate principal amount of the Advances then outstanding, the Final Maturity
Date shall be, effective as of such Termination Date, such date as the Borrower
shall request pursuant to this subsection (b) of this Section 2.16. In the event
that the Borrower shall request that the Final Maturity Date be a date occurring
up to the first anniversary of such Termination Date, and the Final Maturity
Date shall be so extended as provided in this subsection (b) of this Section
2.16, the right of the Borrower to request an extension of the Termination Date
pursuant to subsection (a) of this Section 2.16 shall automatically terminate
and any extension of the Termination Date in effect at the time such request is
made which would otherwise occur as provided in subsection (a) of this Section
2.16 shall automatically be cancelled. The Agent shall promptly notify each
Lender of any such extension of the Final Maturity Date and any such
cancellation of an extension of the Termination Date.




--------------------------------------------------------------------------------




SECTION 2.17. Substitution of Lender. If the obligation of any Lender to make
Eurocurrency Rate Advances or Competitive Bid Advances has been suspended
pursuant to Section 2.12, any Lender has demanded compensation or the Borrower
is otherwise required to pay additional amounts under Section 2.11 or 2.14, such
Lender is a Defaulting Lender or such Lender is or becomes insolvent, or if such
Lender has declined to approve a waiver or amendment to this Agreement that is
otherwise approved by the Required Lenders, the Borrower shall have the right to
seek a substitute lender or lenders who qualify as Eligible Assignees to assume,
in accordance with the provisions of Section 8.07, the Commitment of such Lender
and to purchase the Revolving Credit Advances or Competitive Bid Advances made
by such Lender (without recourse to or warranty by such Lender).
SECTION 2.18. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to such Lender and its registered assigns in a principal amount up to
the Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 8.07(g) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.




--------------------------------------------------------------------------------




SECTION 2.19. Defaulting Lenders. (a) Anything contained herein to the contrary
notwithstanding, (a) to the extent permitted by applicable law, until such time
as the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, any prepayment of the Revolving Credit Advances shall, if the
Borrower so directs at the time of making such prepayment, be applied to the
Revolving Credit Advances of other Lenders as if such Defaulting Lender had no
Revolving Credit Advances, outstanding; (b) such Defaulting Lender’s unused
Commitment shall be excluded for purposes of calculating the unused commitment
fee payable to Lenders pursuant to Section 2.04(a) in respect of any day during
any Default Period with respect to such Defaulting Lender; and (c) the aggregate
amount of the Revolving Credit Advances as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Advances of
such Defaulting Lender for purposes of determining the aggregate amount of the
total Commitments available to be drawn by the Borrower. No Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.19, performance by the Borrower or any
Lender of its obligations hereunder shall not be excused or otherwise modified
as a result of any failure by a Defaulting Lender to fund or the operation of
this Section 2.19. The rights and remedies against a Defaulting Lender under
this Section 2.19 are in addition to other rights and remedies that the
Borrower, the Agent or any other Lender may have against such Defaulting Lender
with respect to any Defaulted Advance.
(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause all outstanding Revolving Credit Advances to
be held pro rata by the Lenders (including such Defaulting Lender) in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed in writing by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
ARTICLE III


CONDITIONS TO EFFECTIVENESS AND LENDING


SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:
(a)The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.
(b)The Borrower shall have paid all fees and other amounts due and payable.
(c)The Borrower shall have repaid all outstanding advances and shall have paid
all other amounts payable under the 364-Day Credit Agreement dated as of March
28, 2014 among the Borrower, the lenders parties thereto and JPMorgan, as
administrative agent, and the commitments under such credit agreement shall have
been terminated. By execution of this Agreement, each Lender that is a party to
such credit agreement hereby waives any requirement of prior notice for the
termination of the commitments thereunder.




--------------------------------------------------------------------------------




(d)On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:
(i)the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Effective Date; and
(ii)no event has occurred and is continuing that constitutes a Default.
(e)The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:
(i)The Revolving Credit Notes to the Lenders to the extent requested by any
Lender pursuant to Section 2.18.
(ii)Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and any Notes.
(iii)A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents to be
delivered hereunder.
(iv)A favorable opinion of King & Spalding LLP, counsel for the Borrower,
substantially in the form of Exhibit E hereto.
SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing,
Commitment Extension and Extension of the Final Maturity Date. The obligation of
each Lender to make a Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing, each extension of Commitments pursuant to Section 2.16(a) and
the extension of the Final Maturity Date pursuant to Section 2.16(b) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Revolving Credit Borrowing or, in the case of the
extension of Commitments or extension of the Final Maturity Date, on the
Termination Date then in effect, the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing and
the acceptance by the Borrower of the proceeds of such Revolving Credit
Borrowing and the giving of the applicable request for Commitment extension or
notice of extension of the Final Maturity Date, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Revolving Credit Borrowing or such extension such statements are true):
(a)the representations and warranties contained in Section 4.01 (except, in the
case of a Revolving Credit Borrowing, the representations set forth in
subsection (f) or (g)(i) thereof) are correct in all material respects on and as
of such date, before and after giving effect to such Revolving Credit Borrowing,
Commitment extension or extension of the Final Maturity Date and to the
application of the proceeds therefrom, if any, as though made on and as of such
date; and
(b)no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing, Commitment extension or extension of the Final Maturity Date
or from the application of the proceeds therefrom, if any, that constitutes a
Default.




--------------------------------------------------------------------------------




SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (b) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to such Lender for each
of the one or more Competitive Bid Advances to be made by such Lender as part of
such Competitive Bid Borrowing, in a principal amount equal to the principal
amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.03, and (c) on the date of such Competitive Bid Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Competitive Bid Borrowing and the acceptance by the Borrower of the
proceeds of such Competitive Bid Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Competitive Bid Borrowing such
statements are true):
(i)the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (f) or (g)(i) thereof) are correct in
all material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and
(ii)no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Effective Date, as
notified by the Borrower to the Lenders, specifying its objection thereto. The
Agent shall promptly notify the Borrower and the other Lenders of the occurrence
of any such objection. The Agent shall promptly notify the Borrower and the
Lenders of the Effective Date.
SECTION 3.05. Labor Dispute. Notwithstanding any condition precedent to the
contrary contained herein, a labor dispute of any sort involving employees of
the Borrower or its Subsidiaries shall not prevent the Borrower from borrowing
hereunder unless as a result thereof a Default exists under Section 6.01(a) or
(e).


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:




--------------------------------------------------------------------------------




(a)Each of the Borrower and its Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of any such Subsidiary, where the failure so
to qualify would not result in a Material Adverse Effect, (ii) has the requisite
power and authority to own its property and assets and to carry on its business
as now conducted, except, in the case of any such Subsidiary, where the failure
so to qualify would not result in a Material Adverse Effect, (iii) is qualified
to do business in every jurisdiction where such qualification is required,
except where the failure so to qualify would not result in a Material Adverse
Effect and (iv) in the case of the Borrower, has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and any Notes and each other agreement or instrument contemplated thereby to
which it is or is to be a party and to borrow under this Agreement.
(b)The execution, delivery and performance by the Borrower of this Agreement and
any Notes to be delivered by it and the consummation of the transactions
contemplated thereby are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and, if required, stockholder
action, and do not (i) contravene the charter or other constitutive documents or
by-laws of the Borrower or any Subsidiary of the Borrower, (ii) violate any law
or order of any Governmental Authority or any provision of any indenture or
other material agreement or instrument to which the Borrower or any Subsidiary
of the Borrower is a party or by which any of them or any of their property is
or may be bound or affected, (iii) conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iv) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any Subsidiary of the Borrower.
(c)No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of this Agreement or any Notes to be delivered by
it, or for the consummation of the transactions contemplated hereby and thereby,
except for such authorizations, approvals, actions, notices or filings that have
been made or obtained and are in full force and effect.
(d)This Agreement has been, and any Notes to be delivered by it when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement is, and any Notes when delivered hereunder will be, the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting creditors’ rights generally).
(e)The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2014, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the Fiscal Year then ended, all
audited and certified by Deloitte & Touche LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial condition of the Borrower and its
Subsidiaries at such dates and the Consolidated results of the operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied. Such balance sheets and the notes
thereto disclose all material liabilities, direct or contingent, of the Borrower
and its Subsidiaries on a Consolidated basis as of the dates thereof required to
be reflected or disclosed therein in accordance with GAAP.
(f)There has been no Material Adverse Change since December 31, 2014.




--------------------------------------------------------------------------------




(g)Except as set forth in the financial statements referred to in subsection (e)
of this Section 4.01, there is no pending or, to the knowledge of the Borrower,
threatened action, suit, investigation, litigation or proceeding affecting the
Borrower or any of its Material Subsidiaries or any business, property or rights
of the Borrower or any Material Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) that purports to affect the legality, validity or
enforceability of this Agreement, any Note or the consummation of the
transactions contemplated hereby or thereby. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, rule or regulation (including, without
limitation, any ERISA or environmental law, rule or regulation), or in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default is reasonably expected to result in a
Material Adverse Effect.
(h)Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Advance will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulation T, U or X thereof.
(i)Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.
(j)The Borrower will use the proceeds of the Advances for working capital and
for other general corporate and other lawful business purposes.
(k)Each of the Borrower and its Subsidiaries has filed or caused to be filed all
federal income tax and all other material state and local tax returns required
to have been filed by it and has paid or caused to be paid all taxes shown to be
due and payable on such returns or on any assessments received by it, except
taxes that are otherwise permitted to remain unpaid in accordance with the
provisions of Section 5.01(b).
(l)All information, reports, financial statements, exhibits or schedules
prepared or furnished by or on behalf of the Borrower to the Agent, Arrangers or
any Lender in connection with the negotiation of this Agreement or delivered
pursuant hereto contained, contains or will contain no material misstatement of
fact and did not omit, does not omit and will not omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading.
(m) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance with Anti-Corruption Laws and Sanctions
in all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and, to the extent commercially reasonable,
agents under the control and acting on behalf of the Borrower or its
Subsidiaries.




--------------------------------------------------------------------------------




(n)None of (i) the Borrower or its Subsidiaries or any of their respective
officers or employees, or (ii) to the knowledge of the Borrower, any of the
respective directors or agents of the Borrower or any of its Subsidiaries that
will act in any capacity with or benefit from the credit facility established
hereby, is a Sanctioned Person. The proceeds of any Advances will not be used or
made available to any Person directly, or to the knowledge of the Borrower,
indirectly for the purpose of (x) financing or facilitating any activity in any
Sanctioned Country, or any activity with any Sanctioned Person, or otherwise
violating any Sanctions applicable to the Borrower or its Subsidiaries or, to
the knowledge of the Borrower, applicable to any Lender, or (y) making any
payments to any governmental official or employee or any other Person acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of Anti-Corruption Laws.


ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, and will
cause each of its Material Subsidiaries to, unless the Required Lenders shall
otherwise consent in writing:
(a)Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted, such compliance to include, without limitation, compliance
with ERISA, applicable environmental laws and the Patriot Act, except for such
noncompliance as would not result in a Material Adverse Effect; and maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance with applicable Sanctions and Anti-Corruption Laws in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and, to the extent commercially reasonable, agents under the
control and acting on behalf of the Borrower or its Subsidiaries.
(b)Payment of Taxes, Etc. Pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge or levy
so long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings or where the failure to pay such tax, assessment, charge
or levy would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes,
assessments, charges and levies are, in the opinion of the Borrower, adequate.
(c)Maintenance of Insurance. (i) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers, (ii) maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
the Borrower or any of its Material Subsidiaries, in such amount as the Borrower
or such Subsidiary shall reasonably deem necessary and (iii) maintain such other
insurance as may be required by law (it being understood that the Borrower may
self-insure against certain risks to the extent reasonable or customary with
companies similarly situated).




--------------------------------------------------------------------------------




(d)Preservation of Corporate Existence, Etc. Preserve and maintain the
Borrower’s corporate existence; obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade name material to the conduct of its
business (unless the failure to so preserve or renew would not result in a
Material Adverse Effect); and engage, and cause its Material Subsidiaries to
engage principally in businesses of the same general types as those conducted on
the date of this Agreement or reasonably related or incidental thereto;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(c), and provided, further,
that the Borrower or its Subsidiaries may from time to time convey, transfer or
otherwise dispose of or discontinue any business to the extent such conveyance,
transfer, disposition or discontinuation would not result in a Material Adverse
Effect.
(e)Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which entries that are complete and
correct in all material respects shall be made of all financial transactions and
the assets and business of the Borrower and each such Subsidiary in accordance
with generally accepted accounting principles in effect from time to time.
(f)Maintenance of Properties, Etc. Maintain and preserve all of its properties
material to the conduct of its business in good repair, working order and
condition, ordinary wear and tear excepted, and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.
(g)Reporting Requirements. In the case of the Borrower, furnish to the Agent and
each Lender (other than a Designated Bidder):
(i)within 120 days after the end of each Fiscal Year of the Borrower,
Consolidated balance sheets of the Borrower and its Subsidiaries showing the
financial condition of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and the related statements of Consolidated income and statements of
Consolidated cash flow as of and for such Fiscal Year, all such Consolidated
financial statements of the Borrower and its Subsidiaries to be reported on by
Deloitte & Touche LLP or other independent accountants of nationally recognized
standing or otherwise acceptable to the Required Lenders;
(ii)within 60 days after the end of the first three fiscal quarters of each
Fiscal Year, unaudited Consolidated balance sheets and statements of
Consolidated income and statements of Consolidated cash flow showing the
financial condition and results of operations of the Borrower as of the end of
each such quarter and, with respect to statements of Consolidated cash flow, for
the then-elapsed portion of the Fiscal Year, certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position and results of operations of the Borrower on a Consolidated basis and
as having been prepared in accordance with GAAP, in each case subject to normal
year-end audit adjustments and the absence of notes thereto;
(iii)promptly after the same are publicly available, copies of all annual
registration statements (other than exhibits thereto, pricing supplements and
any registration statements (A) on Form S-8 (or its equivalent) or (B) in
connection with asset securitization transactions) and reports on Form 10-K and
10-Q (or their equivalents), which the Borrower shall have filed with the SEC
under Section 13 or 15(d) of the Exchange Act and not otherwise required to be
delivered to the Agent pursuant hereto;




--------------------------------------------------------------------------------




(iv)concurrently with the delivery of the financial statements as described in
subsections (g)(i) and (g)(ii) of this Section 5.01, a certificate of a
Financial Officer of the Borrower stating compliance, as of the dates of the
financial statements being furnished at such time, with the covenant set forth
in Section 5.02(a);
(v)concurrently with the delivery of the financial statements as described in
subsections (g)(i) and (g)(ii) of this Section 5.01, a certificate of a
Financial Officer of the Borrower certifying that to the best of his or her
knowledge no Default or Event of Default has occurred and, if such a Default or
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(vi)prompt written notice of a Reportable Event or Reportable Events, or of the
Borrower’s failure to make a required installment or other payment (within the
meaning of Section 412(n)(1) of the Internal Revenue Code), shall have occurred
with respect to any Plan or Plans, in any case that is reasonably expected to
result in liability of the Borrower or any Subsidiary to the PBGC or to a Plan
in an aggregate amount exceeding $100,000,000;
(vii)prompt written notice of any Default, if such Default is then continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;
(viii)prompt written notice of the filing or commencement of, or any overt
threat or notice of intention of any Person to file or commence, any action,
suit, arbitration proceeding or other proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Material
Subsidiary thereof that is reasonably expected to result in a Material Adverse
Effect;
(ix)prompt written notice of the issuance by any Governmental Authority of any
injunction, order, decision or other restraint prohibiting, or having the effect
of prohibiting, the making of the Advances or the initiation of any litigation
or similar proceedings seeking any such injunction, order or other restraint;
(x)prompt written notice of any Change of Control; and
(xi)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as any Lender through the
Agent may from time to time reasonably request.
Financial reports required to be delivered pursuant to clauses (i), (ii) and
(iii) above shall be deemed to have been delivered on the date on which the
Borrower notifies the Agent that such reports are posted on the Borrower’s
website at www.ups.com under “Investor Relations”, and such posting shall be
deemed to satisfy the financial reporting requirements of clauses (i), (ii) and
(iii) above, it being understood that the Borrower shall provide all other
reports and certificates required to be delivered under this Section 5.01(g) in
the manner set forth in Section 8.02.
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, and will
not permit any of its Subsidiaries to, without the written consent of the
Required Lenders:




--------------------------------------------------------------------------------




(a)Secured Indebtedness. In the case of the Borrower and each of its Restricted
Subsidiaries, create, assume, incur or guarantee, or permit any Restricted
Subsidiary to create, assume, incur or guarantee (each such creation,
assumption, incurrence or guarantee being an “Incurrence”), any Secured
Indebtedness without making provision whereby all amounts outstanding under this
Agreement and any Notes shall be secured equally and ratably with (or prior to)
such Secured Indebtedness (together with, if the Borrower shall so determine,
any other Debt of the Borrower or such Restricted Subsidiary then existing or
thereafter created that is not subordinate to such amounts outstanding under
this Agreement and any Notes) so long as such Secured Indebtedness shall be
outstanding, unless such Secured Indebtedness, when added to (i) the aggregate
amount of all Secured Indebtedness then outstanding (not including in this
computation (A) any Secured Indebtedness if all amounts outstanding under this
Agreement and any Notes are secured equally and ratably with (or prior to) such
Secured Indebtedness and (B) any Secured Indebtedness that is concurrently being
retired) and (ii) the aggregate amount of all Attributable Debt then outstanding
pursuant to Sale and Leaseback Transactions entered into by the Borrower after
January 26, 1999, or entered into by any Restricted Subsidiary after January 26,
1999, or, if later, the date on which such Subsidiary became a Restricted
Subsidiary (not including in this computation any Attributable Debt that is
concurrently being retired) would not exceed 10% of Consolidated Net Tangible
Assets at the time of such Incurrence.
(b)Sale and Lease-Back Transactions. In the case of the Borrower and its
Restricted Subsidiaries, enter into any Sale and Leaseback Transaction unless at
such time (i) it would be permitted to enter into such Sale and Leaseback
Transaction pursuant to the terms of the 2021 Notes, or (ii) the limitations on
such Sale and Leaseback Transactions under the 2021 Notes are no longer in
effect.
(c)Mergers, Etc. In the case of the Borrower, merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to, any Person, or permit another Person to
merge into it, except that (i) any Subsidiary of the Borrower may merge into the
Borrower, and (ii) the Borrower may merge or consolidate with or into any other
Person so long as the Borrower is the surviving corporation; provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.


ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)the Borrower shall fail to pay (i) any principal of any Advance when the same
becomes due and payable, or (ii) any interest on any Advance or any other amount
payable under this Agreement or any Note when the same becomes due and payable
and such failure to pay such interest or such other amount shall remain
unremedied for three Business Days; or




--------------------------------------------------------------------------------




(b)any representation or warranty made or deemed made by the Borrower (or any of
its officers) in or in connection with this Agreement or any Borrowing under
this Agreement, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to this Agreement, shall prove to have
been incorrect in any material respect when made or deemed made; or
(c)the Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in subsection (d) (as to the Borrower’s corporate existence)
or (g) (other than subsections (g)(i) through (g)(vi)) of Section 5.01 or
Section 5.02 or (ii) any other term, covenant or agreement contained in this
Agreement or any Note on its part to be performed or observed if such failure to
perform such other term, covenant or agreement described in this clause (ii)
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Agent; or
(d)the Borrower or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal amount of at
least $250,000,000 in the aggregate (but excluding Debt under this Agreement or
any Notes) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether at maturity, by acceleration or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate (with or without notice or lapse of
time or both) the maturity of such Debt; or
(e)the Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
(f)any final judgment or order for the payment of money in excess of
$250,000,000 in the aggregate shall be rendered against the Borrower or any of
its Material Subsidiaries or any combination thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 45 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(g)any Change of Control shall have occurred; or




--------------------------------------------------------------------------------




(h)a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Internal Revenue Code), shall have occurred with respect to any Plan or Plans
that reasonably could be expected to result in liability of the Borrower or any
Subsidiary to the PBGC or to a Plan in an aggregate amount exceeding
$250,000,000 and, within 30 days after the reporting of any such Reportable
Event or Reportable Events to the Agent, the Agent shall have notified the
Borrower, in writing that (i) the Required Lenders have made a determination
that, on the basis of such Reportable Event or Reportable Events or the failure
to make a required payment, there are reasonable grounds (A) for the termination
of such Plan or Plans by the PBGC or (B) for the appointment by the appropriate
United States District Court of a trustee to administer such Plan or Plans and
(ii) as a result thereof, an Event of Default exists hereunder; or the PBGC
shall have instituted proceedings to terminate any Plan or Plans with vested
unfunded liabilities aggregating in excess of $250,000,000; or a trustee shall
be appointed by a United States District Court to administer any such Plan or
Plans and the Borrower is being requested to make a payment with respect to
vested unfunded liabilities aggregating in excess of $250,000,000;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.


ARTICLE VII
THE AGENT
SECTION 7.01. Authorization and Authority. Each Lender hereby irrevocably
appoints JPMorgan Chase Bank, N.A. to act on its behalf as the Agent hereunder
and under its Note, if any, and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as otherwise provided in Section 7.06, the provisions
of this Article are solely for the benefit of the Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Note (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.




--------------------------------------------------------------------------------




SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Person serving as the Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.
SECTION 7.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder and under the Notes are solely ministerial and administrative in
nature and the Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Agent or any of its Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default other
than a Default described in Section 6.01(a) unless and until the Borrower or any
Lender shall have given notice to the Agent describing such Default and such
event or events.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Agent.




--------------------------------------------------------------------------------




(d)    Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.
SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is complied with to the satisfaction of such
Lender unless an officer of the Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Advance, and in the case of a Borrowing, such Lender
shall not have made available to the Agent such Lender’s ratable portion of such
Borrowing. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Note by or
through any one or more sub-agents appointed by the Agent with reasonable care.
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
Each such sub-agent and the Related Parties of the Agent and each such sub-agent
shall be entitled to the benefits of all provisions of this Article VII and
Section 8.04 (as though such sub-agents were the “Agent” hereunder) as if set
forth in full herein with respect thereto.
SECTION 7.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
Agent with the approval of the Borrower so long as no Event of Default exists
(such approval not to be unreasonably withheld or delayed), which shall be a
commercial bank organized under the laws of the United States of America or a
State thereof, having a combined capital and surplus of at least $50,000,000,000
and having an office, or an Affiliate of any such bank with an office, in New
York, New York (or such other location in the United States as the Borrower may
agree). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above, and with
the approval of the Borrower so long as no Event of Default exists (such
approval not to be unreasonably withheld or delayed). Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.




--------------------------------------------------------------------------------




(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(e) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, with the approval of the Borrower so long as no Event
of Default exists (such approval not to be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
the Agreement, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
except for any indemnity payments owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the Notes. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder, the provisions of this Article
and Section 8.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub‑agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
SECTION 7.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.
SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers,
syndication agent or co-documentation agent listed on the cover page hereof or
in the recital or parties hereto shall have any powers, duties or
responsibilities under this Agreement or any Notes, except in its capacity, as
applicable, as the Agent or as a Lender hereunder.






--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (a) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders (other than the
Designated Bidders), do any of the following: (i) waive any of the conditions
specified in Section 3.01, (ii) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Revolving Credit Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01; and (b) no amendment,
waiver or consent shall, unless in writing and signed by each the Lender
directly affected thereby (other than the Designated Bidders), do any of the
following: (i) increase the Commitment of such Lender, (ii) reduce the principal
of, or rate of interest on, the Revolving Credit Advances or any fees or other
amounts payable to such Lender hereunder or (iii) postpone any date fixed for
any payment of principal of, or interest on, the Revolving Credit Advances or
any fees or other amounts payable to such Lender hereunder; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note.
SECTION 8.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
(i)    if to the Borrower, at its address at 55 Glenlake Parkway, N.E., Atlanta,
Georgia 30328, Attention: Treasury Department (Facsimile No. (404) 828-7764;
Telephone No. (404) 828-7744);
(ii)    if to the Agent, to JPMorgan Chase Bank, N.A. at 500 Stanton-Christiana
Road, Newark, Delaware 19713, Attention of Christopher Nelson; (Facsimile No.
(302) 634-4250; Telephone No. (302) 634-1074);
(iii)    if to the Sub-Agent, to J.P. Morgan Europe Limited at 25 Bank Street,
Canary Wharf, London E14 5JP, Attention of the Manager (Facsimile No. (44 20
7777 2360); Telephone No. (44 20 7134 8183); and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).




--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address
(including its e-mail address) or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”). Each Lender agrees that
notice to it (as provided in the next sentence) (a “Platform Notice”) specifying
that any Communications have been posted to the Platform shall constitute
effective delivery of such information, documents or other materials to such
Lender for purposes of this Agreement; provided that if requested by any Lender
the Agent shall deliver a copy of the Communications to such Lender by e-mail or
telecopier and if delivered after normal business hours, shall be deemed
delivered on the next Business Day. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail or telecopier address to which a Platform
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail or telecopier address for such Lender) and (ii) that
any Platform Notice may be sent to such e-mail or telecopier address.




--------------------------------------------------------------------------------




(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent and J.P. Morgan
Securities LLC in connection with the preparation, execution, delivery,
modification and amendment of this Agreement, any Notes and the other documents
to be delivered hereunder, including, without limitation, (i) all syndication
(including printing, distribution and bank meetings) expenses and (ii) the
reasonable fees and expenses of counsel for the Agent with respect thereto. The
Borrower further agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).




--------------------------------------------------------------------------------




(b)The Borrower agrees to defend, protect, indemnify and hold harmless the
Agent, each Arranger, each Lender, each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all liabilities, obligations, losses (other than loss of
profits), damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (excluding any taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnified Party in connection with any investigative, administrative
or judicial proceeding, whether or not such Indemnified Party shall be
designated a party thereto), imposed on, incurred by, or asserted against such
Indemnified Party in any manner relating to or arising out of this Agreement,
any Notes, any of the transactions contemplated hereby or thereby, the
Commitments, the use of proceeds, or any act, event or transaction related or
attendant thereto (collectively, the “Indemnified Matters”); provided, however,
the Borrower shall have no obligation to an Indemnified Party hereunder with
respect to Indemnified Matters directly caused by or directly resulting from the
willful misconduct or gross negligence of such Indemnified Party, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
any Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances. This Section 8.04(b)
shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.




--------------------------------------------------------------------------------




(c)Promptly after receipt by any Indemnified Party of written notice of any
Indemnified Matter in respect of which indemnity may be sought by it under this
Section 8.04, such Indemnified Party shall notify the Borrower thereof; provided
that failure to give any such notice hereunder shall not affect the obligation
of the Borrower under this Section 8.04. Thereafter, such Indemnified Party and
the Borrower shall consult, to the extent appropriate, with a view to minimizing
the cost to the Borrower of its obligations hereunder. In case any such
Indemnified Party receives written notice of any Indemnified Matter in respect
of which indemnity may be sought by it hereunder and it notifies the Borrower
thereof, the Borrower shall be entitled to participate in the defense thereof,
and to the extent that the Borrower may elect by notice delivered to such
Indemnified Party promptly after receiving aforesaid notice from such
Indemnified Party, to assume the defense thereof, with counsel reasonably
satisfactory at all times to such Indemnified Party and at the Borrower’s
expense; provided, that if (i) the use of counsel chosen by the Borrower to
represent such Indemnified Party would present such counsel with a conflict of
interest or (ii) the parties against whom any Indemnified Matter arises include
both such Indemnified Party and the Borrower and such Indemnified Party shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnified Parties which are different from or additional to those
available to the Borrower and may conflict therewith, such Indemnified Party
shall have the right to select separate counsel to assume such legal defense and
otherwise to participate in the defense of such Indemnified Matter on behalf of
such Indemnified Party at the Borrower’s expense. Upon receipt of notice from
the Borrower to such Indemnified Party of the Borrower’s election so to assume
the defense of such Indemnified Matter, and approval of counsel by such
Indemnified Party, the Borrower shall not be liable to such Indemnified Party
for any legal expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof unless (i) such Indemnified Party shall have
employed counsel in connection with the assumption of legal defenses in
accordance with the proviso to the next preceding sentence, (ii) the Borrower
shall not have employed within a reasonable time and continued to employ counsel
reasonably satisfactory to such Indemnified Party to represent such Indemnified
Party, or (iii) the Borrower shall have approved the employment of counsel for
such Indemnified Party at the Borrower’s expense. The Borrower shall not be
liable for any settlement of any claim, action or proceeding effected without
its written consent, which consent shall not be unreasonably withheld. The
Borrower will not settle any claim, action or proceeding affecting any
Indemnified Party in respect of which indemnity may be sought against the
Borrower under this Agreement, whether or not such Indemnified Party is an
actual or potential party to such claim, action or proceeding, without such
Indemnified Party’s written consent, which shall not be unreasonably withheld,
unless such settlement (x) does not require any performance by or adverse
admission of such Indemnified Party, (y) does not adversely affect its business
and (z) includes an unconditional release of such Indemnified Party from all
liability arising out of such claim, action or proceeding.




--------------------------------------------------------------------------------




(d)If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to Section
2.05(b), 2.08(c) or (d), 2.10 or 2.12, acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(a), the Borrower shall, upon demand by such Lender within five
Business Days of such payment (with a copy of such demand to the Agent), pay to
the Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. If the amount of the Committed Currency
purchased by any Lender in the case of a Conversion or exchange of Advances in
the case of Section 2.08 or 2.12 exceeds the sum required to satisfy such
Lender’s liability in respect of such Advances, such Lender agrees to remit to
the Borrower such excess.
(e)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Notes and
termination of this Agreement.
(f)Each Lender severally agrees to indemnify the Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender’s ratable
share (determined as of the time the event giving rise to such indemnification
occurred) of any and all losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including the fees (in the case of counsel,
reasonable attorney’s fees), charges and disbursements of any advisor or counsel
for such Person that may be imposed on, incurred by, or asserted against the
Agent) in any way relating to or arising out of this Agreement or the Notes or
any action taken or omitted by the Agent hereunder or under the Notes; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses to the extent resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent for its ratable share (determined as of the
time the event giving rise to such reimbursement occurred) of any costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrower under Section 8.04(a), to the extent that the
Agent is not promptly reimbursed for such costs and expenses by the Borrower.




--------------------------------------------------------------------------------




SECTION 8.05. Right of Setoff. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
excluding any accounts designated as collateral accounts securing other Debt) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section 8.05 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that such Lender and its Affiliates may have.
SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Sections 3.01 and 3.03) when it shall have
been executed by the Borrower, the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of each Lender.
SECTION 8.07. Assignments, Designations and Participations. (a) Each Lender
(other than a Designated Bidder) may, with the consent of the Borrower (which
consent shall not be required so long as an Event of Default is continuing),
such consent not to be unreasonably withheld or delayed, and shall, so long as
no Event of Default has occurred and is continuing and if demanded by the
Borrower (pursuant to the provisions of Section 2.17) upon at least five
Business Days’ notice to such Lender and the Agent, assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the
Revolving Credit Advances owing to it and any Revolving Credit Note or Notes
held by it); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten Business Days after having received notice thereof, and provided,
further, however, that:
(i)each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances, Competitive Bid Advances owing to it or Competitive
Bid Notes),
(ii)except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof,
(iii)each such assignment shall be to an Eligible Assignee,




--------------------------------------------------------------------------------




(iv)each such assignment made as a result of a demand by the Borrower pursuant
to this Section 8.07(a) shall be arranged by the Borrower at the Borrower’s
expense, shall be to an Eligible Assignee acceptable to the Agent (which
acceptance shall not be unreasonably withheld) and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement,
(v)no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 8.07(a) unless and until such
Lender shall have received one or more payments from either the Borrower or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement,
(vi)the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Revolving Credit Note subject to such assignment and a
processing and recordation fee of $3,500,
(vii)the assignee shall deliver to the Agent an Administrative Questionnaire,
(viii)if such assignment shall be made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) to an assignee that, immediately prior to such
assignment, was neither a Lender nor an Affiliate of a Lender, an administrative
fee of $3,500 shall have been paid by the Borrower to the Agent upon its demand,
(ix)notwithstanding any other provision set forth in this Agreement, a Lender
may assign to any of its Affiliates all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and any
Revolving Credit Note or Notes held by it) upon notice to the Borrower and the
Agent (but without releasing the obligations of the assigning Lender hereunder
except with the written consent of the Borrower), so long as such assignment is
otherwise in compliance with this Agreement, and
(x)notwithstanding any other provision set forth in this Agreement, a Lender may
assign to any assignee all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Revolving Credit Advances owing to it and any Revolving Credit Note or Notes
held by it) upon notice to the Agent, but without the consent of the Borrower,
so long as any Event of Default shall have occurred and be continuing.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).




--------------------------------------------------------------------------------




(b)By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:
(i)other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any Note or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any Note
or any other instrument or document furnished pursuant hereto;
(ii)such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement, any Note or any other instrument or document furnished pursuant
hereto;
(iii)such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv)such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement or any Note;
(v)such assignee confirms that it is an Eligible Assignee;
(vi)such assignee appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement
and any Note as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and
(vii)such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
(c)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Credit Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto and has been consented to by the
Borrower if such consent is required, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.




--------------------------------------------------------------------------------




(d)Each Lender (other than the Designated Bidders) may designate one or more
banks or other entities to have a right to make Competitive Bid Advances as a
Lender pursuant to Section 2.03; provided, however, that (i) no such Lender
shall be entitled to make more than five such designations, (ii) each such
Lender making one or more of such designations shall retain the right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03, (iii) each such
designation shall be to a Designated Bidder and (iv) the parties to each such
designation shall execute and deliver to the Agent, for its acceptance and
recording in the Register, a Designation Agreement. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Designation Agreement, the designee thereunder shall be a party hereto
with a right to make Competitive Bid Advances as a Lender pursuant to Section
2.03 and the obligations related thereto.
(e)By executing and delivering a Designation Agreement, the Lender making the
designation thereunder and its designee thereunder confirm and agree with each
other and the other parties hereto as follows:
(i)such Lender makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any Note
or any other instrument or document furnished pursuant hereto or thereto;
(ii)such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any Note or any other instrument or document furnished pursuant
hereto or thereto;
(iii)such designee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Designation Agreement;
(iv)such designee will, independently and without reliance upon the Agent, such
designating Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement or any
Note;
(v)such designee confirms that it is a Designated Bidder;
(vi)such designee appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement
and any Note as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and
(vii)such designee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(f)Upon its receipt of a Designation Agreement executed by a designating Lender
and a designee representing that it is a Designated Bidder, the Agent shall, if
such Designation Agreement has been completed and is substantially in the form
of Exhibit D hereto, (i) accept such Designation Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.




--------------------------------------------------------------------------------




(g)The Agent shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance and each Designation Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and, with respect to Lenders (other than Designated Bidders), the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the Agent
and the Lenders shall treat only the Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The Agent
shall be considered to act as the agent of the Borrower in connection with its
duties in respect of the Register.
(h)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
any Notes and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Advances or
other obligations hereunder or under any Notes (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Advances or
its other obligations hereunder or under any Notes) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Advance or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(i)Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Information relating to the Borrower received by it from such Lender.
(j)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it), in favor of any Federal Reserve Bank




--------------------------------------------------------------------------------




in accordance with Regulation A and any applicable Operating Circular issued by
such Federal Reserve Bank or to any central bank having jurisdiction over such
Lender.




--------------------------------------------------------------------------------




SECTION 8.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process or to any Federal Reserve Bank or
central bank in connection with assignments or pledges made in favor of such
Person in accordance with Section 8.07(j), (d) to any other party hereto, (e) as
may be necessary in connection with the exercise of any remedies hereunder or
under any Note or any action or proceeding for the enforcement of this Agreement
or any Note or any rights or claims hereunder or thereunder, (f) subject to the
Agent’s or the applicable Lender’s receipt of an agreement containing provisions
no less restrictive than those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement (subject to the conditions set forth
in Section 8.07(i)) or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative, financial insurance
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or (iii) any
rating agency or the CUSIP Service Bureau or any similar organization, in each
case described in this clause (iii) to the extent required by it in connection
with its services being provided in connection with this Agreement or the
financing contemplated hereby, (g) with the written consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section by the Agent or such Lender or (y) becomes
available to the Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, except in each case
where the Agent or such Lender or Affiliate has reason to know that such
Information has become available as a result of a breach by any Person of any
duty to the Borrower of confidentiality or non-disclosure. “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than such information that is publicly available prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential.
The Agent agrees to provide to the Borrower, upon the Borrower’s request, each
interest rate that is furnished by any Reference Bank to the Agent pursuant to
Section 2.08 (each, a “Reference Bank Rate”). At the time such information is
provided, the Agent may advise the Borrower in writing that such information is
to be treated by the Borrower as confidential information pursuant to this
Section 8.08, in which event the Borrower shall exercise the same degree of care
to maintain the confidentiality of such Reference Bank Rate(s) as the Borrower
accords its own confidential information. Notwithstanding the foregoing, (i) the
Borrower may disclose any actual interest rate payable under this Agreement, and
(ii) the Borrower may disclose any Reference Bank Rate (a) to its Affiliates and
to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that any Persons to whom such disclosure is
made will be informed of the confidential nature of such Reference Bank Rate and
instructed to keep such information confidential), (b) as consented to by the
applicable Reference Bank, (c) to the extent required by applicable laws or
regulations or by any subpoena or other legal or administrative process, (d) in
connection with the exercise of any remedies hereunder or any action or
proceeding for the enforcement of any rights or claims hereunder, or (e) to the
extent such Reference Bank Rate becomes publicly available other than through
action or inaction on the part of the Borrower contrary to the requirements of
this paragraph.




--------------------------------------------------------------------------------




SECTION 8.09. Governing Law. This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.
SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any Note in the courts of any jurisdiction.
(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Note in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 8.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at JPMorgan’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.    
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
JPMorgan’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.




--------------------------------------------------------------------------------




(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.
SECTION 8.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Foreign Currency had occurred.
SECTION 8.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of the financing contemplated hereby (including in connection with any
amendment, waiver or other modification hereof), the Borrower acknowledges and
agrees that: (a) (i) the arranging and other services regarding this Agreement
provided by the Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Agent, the Arrangers
and the Lenders, on the other hand, (ii) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the financing contemplated
hereby; (b) (i) each of the Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any other Person and (ii) none of the
Agent, any Arranger or any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the financing contemplated hereby except those
obligations expressly set forth herein; and (c) the Agent, each Arranger, each
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agent, any Arranger or any Lender has any
obligation, by reason of its participation in the financing contemplated hereby,
to disclose any of such interests to the Borrower or its Affiliates.




--------------------------------------------------------------------------------




SECTION 8.16. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and any Notes by, among other things, the mutual waivers and
certifications in this Section 8.16.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
UNITED PARCEL SERVICE, INC.


By /s/ Gary T. Barth
Name: Gary T. Barth
Title: Assistant Treasurer


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender


By /s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director


CITIBANK, N.A.


By /s/ Susan Olsen
Name: Susan Olsen
Title: Vice President


BARCLAYS BANK PLC


By /s/ Craig Malloy
Name: Craig Malloy
Title: Director


BNP PARIBAS


By /s/ Louise Roussel
Name: Louise Roussel
Title: Vice President


By /s/ Christopher Sked
Name: Christopher Sked
Title: Managing Director


SOCIÉTÉ GÉNÉRALE


By /s/ Linda Tam    
Name: Linda Tam
Title: Director


BANK OF AMERICA, N.A.


By /s/ Stuart Bonomo    
Name: Stuart Bonomo
Title: Director




--------------------------------------------------------------------------------






FIFTH THIRD BANK


By /s/ Darin Mitchell    
Name: Darin Mitchell
Title: Vice President


GOLDMAN SACHS BANK USA


By /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory


MORGAN STANLEY BANK, N.A.


By /s/ Michael King    
Name: Michael King
Title: Authorized Signatory


THE BANK OF NEW YORK MELLON


By /s/ David B. Wirl    
Name: David B. Wirl
Title: Managing Director


HSBC BANK USA, NATIONAL ASSOCIATION


By /s/ Patrick D. Mueller
Name: Patrick D. Mueller
Title: Director


STANDARD CHARTERED BANK


By /s/ Steven Aloupis    
Name: Steven Aloupis
Title: Managing Director


By /s/ Hsing H. Huang    
Name: Hsing H. Huang
Title: Associate Director






--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH


By /s/ Craig Pearson    
Name: Craig Pearson
Title: Associate Director


By /s/ Darlene Arias    
Name: Darlene Arias
Title: Director


WELLS FARGO BANK, NATIONAL ASSOCIATION


By /s/ Ekta Patel
Name: Ekta Patel
Title: Vice President


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES


By /s/ Ignacio Campillo    
Name: Ignacio Campillo
Title: Managing Director


By /s/ Victoria Karamanci    
Name: Victoria Karamanci
Title: Vice President


ING BANK N.V., DUBLIN BRANCH


By /s/ Sean Hassett    
Name: Sean Hassett
Title: Director


By /s/ Maurice Kenny    
Name: Maurice Kenny
Title: Director


MIZUHO BANK, LTD


By /s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH


By /s/ Ravneet Mumick    
Name: Ravneet Mumick
Title: Director






--------------------------------------------------------------------------------




SCHEDULE I
COMMITMENTS
364-DAY CREDIT AGREEMENT


Name of Lender
Commitment
JPMorgan Chase Bank, N.A.
$
114,000,000


Citibank, N.A.
$
114,000,000


Barclays Bank PLC
$
114,000,000


BNP Paribas
$
114,000,000


Société Générale
$
114,000,000


Bank of America, N.A.
$
90,000,000


Fifth Third Bank
$
90,000,000


Goldman Sachs Bank USA
$
90,000,000


Morgan Stanley Bank, N.A.
$
90,000,000


The Bank of New York Mellon
$
90,000,000


HSBC Bank USA, National Association
$
70,000,000


Standard Chartered Bank
$
70,000,000


UBS AG, Stamford Branch


$
70,000,000


Wells Fargo Bank, National Association
$
70,000,000


Commerzbank AG, New York and Grand Cayman Branches
$
50,000,000


ING Bank N.V., Dublin Branch
$
50,000,000


Mizuho Bank, Ltd.
$
50,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$
50,000,000





___________
TOTAL OF                            $1,500,000,000
COMMITMENTS






--------------------------------------------------------------------------------






EXHIBIT A-1 TO THE
CREDIT AGREEMENT


FORM OF REVOLVING CREDIT NOTE


U.S.$                Dated:            , 201    
FOR VALUE RECEIVED, the undersigned, UNITED PARCEL SERVICE, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [Name of Lender] (the
“Lender”) or its registered assigns for the account of its Applicable Lending
Office on the Final Maturity Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the 364-Day Credit
Agreement dated as of March 27, 2015 among the Borrower, the Lender and certain
other lenders party thereto, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Barclays Bank PLC, BNP Paribas Securities Corp. and , as Joint
Lead Arrangers and Joint Bookrunners, Citibank, N.A., as Syndication Agent,
Barclays Bank PLC, BNP Paribas and Société Générale, as Co-Documentation Agents,
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lender SG
Americas Securities, LLC, and such other lenders (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on the Final Maturity
Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to JPMorgan
Chase Bank, N.A., as Administrative Agent, at 500 Stanton-Christiana Road,
Newark, Delaware 19713 in same day funds and (ii) in any Committed Currency are
payable in such currency at the applicable Payment Office in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Note.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of Revolving Credit Advances by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Note, (b) contains provisions for determining the Dollar Equivalent of
Advances denominated in Committed Currencies and (c) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
UNITED PARCEL SERVICE, INC.




By                             
Name:
Title:




--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT A-2 TO THE
CREDIT AGREEMENT
FORM OF COMPETITIVE BID NOTE
U.S.$                Dated:            , 201    
FOR VALUE RECEIVED, the undersigned, UNITED PARCEL SERVICE, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of [Name of
Lender] (the “Lender”) for the account of its Applicable Lending Office (as
defined in the 364-Day Credit Agreement dated as of March 27, 2015 among the
Borrower, the Lender and certain other lenders party thereto, J.P. Morgan
Securities LLC, Citigroup Global Markets Inc., Barclays Bank PLC, BNP Paribas
Securities Corp. and SG Americas Securities, LLC, as Joint Lead Arrangers and
Joint Bookrunners, Citibank, N.A., as Syndication Agent, Barclays Bank PLC, BNP
Paribas and Société Générale, as Co-Documentation Agents, and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lender and such other lenders (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
        ,     , the principal amount of [U.S.$            ] [for a Competitive
Bid Advance in a Foreign Currency, list currency and amount of such Advance].
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
Interest Rate:         % per annum (calculated on the basis of a year of     
days for the actual number of days elapsed).
[Default Interest Rate:         % per annum (calculated on the basis of a year
of      days for the actual number of days elapsed).]
Interest Payment Dates:                                 
Both principal and interest are payable in lawful money of          to JPMorgan,
as Agent, for the account of the Lender at the office of the Agent, at
             in same day funds.
This Note is one of the Competitive Bid Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.


UNITED PARCEL SERVICE, INC.




By                            
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT B-1 TO THE
CREDIT AGREEMENT
FORM OF NOTICE OF REVOLVING CREDIT BORROWING
JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders party
to the Credit Agreement
referred to below
500 Stanton-Christiana Road
Newark, Delaware 19713
Attention: Rea Seth or Melissa Hart


[Date]
Ladies and Gentlemen:
The undersigned, United Parcel Service, Inc., refers to the 364-Day Credit
Agreement dated as of March 27, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Barclays Bank PLC, BNP Paribas Securities Corp. and SG Americas Securities,
LLC., as Joint Lead Arrangers and Joint Bookrunners, Citibank, N.A., as
Syndication Agent, Barclays Bank PLC, BNP Paribas and Société Générale, as
Co-Documentation Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
(a)    The Business Day of the Proposed Revolving Credit Borrowing is         ,
201    .
(b)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Base Rate Advances] [Eurocurrency Rate Advances].
(c)    The aggregate amount of the Proposed Revolving Credit Borrowing is
[$            ] [for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].
[(d)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is          month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(i)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (f) and
(g)(i) thereof) are correct in all material respects, before and after giving
effect to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and
(ii)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.




--------------------------------------------------------------------------------




Notwithstanding any condition precedent to the contrary contained in the Credit
Agreement, a labor dispute of any sort involving employees of the undersigned or
its Subsidiaries shall not prevent the undersigned from borrowing thereunder
unless as a result thereof the undersigned is in Default under Section 6.01(a)
or (e) of the Credit Agreement.


Very truly yours,






UNITED PARCEL SERVICE, INC.




By                            
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT B-2 TO THE
CREDIT AGREEMENT


FORM OF NOTICE OF COMPETITIVE BID BORROWING
JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders party
to the Credit Agreement
referred to below
500 Stanton-Christiana Road
Newark, Delaware 19713
Attention: Rea Seth or Melissa Hart
    
[Date]
Ladies and Gentlemen:
The undersigned, UNITED PARCEL SERVICE, INC., refers to the 364-Day Credit
Agreement dated as of March 27, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Barclays Bank PLC, BNP Paribas Securities Corp. and SG Americas Securities, LLC,
as Joint Lead Arrangers and Joint Bookrunners, Citibank, N.A., as Syndication
Agent, Barclays Bank PLC, BNP Paribas, and Société Général as Co-Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:
(A)
Date of Competitive Bid Borrowing
 
 
 
(B)
Amount of Competitive Bid Borrowing
 
 
 
(C)
[Maturity Date] [Interest Period]
 
 
 
(D)
Interest Rate Basis
 
 
 
(E)
Day Count Convention
 
 
 
(F)
Interest Payment Date(s)
 
 
 
(G)
Currency
 
 
 
(H)
Borrower's Account Location
 
 
 
(I)
 
 
 
 



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
(i)    the representations and warranties contained in Section 4.01 are correct
in all material respects (except the representations set forth in subsection (f)
and (g)(i) thereof), before and after giving effect to the Proposed Competitive
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date;
(ii)    no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and




--------------------------------------------------------------------------------




(iii)    the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.
Notwithstanding any condition precedent to the contrary contained in the Credit
Agreement, a labor dispute of any sort involving employees of the undersigned or
its Subsidiaries shall not prevent the undersigned from borrowing thereunder
unless as a result thereof the undersigned is in Default under Section 6.01(a)
or (e) of the Credit Agreement.




Very truly yours,




UNITED PARCEL SERVICE, INC.






By                            
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT C TO THE
CREDIT AGREEMENT


FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the 364-Day Credit Agreement dated as of March 27, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein
defined),United Parcel Service, Inc., the undersigned, certain Lenders party
thereto, J.P. Morgan Securities LLC, Citigroup Global Markets Inc., Barclays
Bank PLC, BNP Paribas Securities Corp. and SG Americas Securities, LLC, as Joint
Lead Arrangers and Joint Bookrunners, Citibank, N.A., as Syndication Agent,
Barclays Bank PLC, BNP Paribas and Société Générale, as Co-Documentation Agents,
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”) for the
Lenders.
The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:
1.The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof (other
than in respect of Competitive Bid Advances and Competitive Bid Notes) equal to
the percentage interest specified on Schedule 1 hereto of all outstanding rights
and obligations under the Credit Agreement (other than in respect of Competitive
Bid Advances and Competitive Bid Notes). After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the Revolving Credit
Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
2.The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Revolving Credit Note held by the Assignor and requests that the Agent
exchange such Revolving Credit Note for a new Revolving Credit Note payable to
the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto or new Revolving Credit Notes payable to the order of
the Assignee in an amount equal to the Commitment assumed by the Assignee
pursuant hereto and the Assignor in an amount equal to the Commitment retained
by the Assignor under the Credit Agreement, respectively, as specified on
Schedule 1 hereto.
3.The Assignee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Section 4.01 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon any Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is an Eligible Assignee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under any Loan Document as are delegated to the Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of any Loan Document are required
to be performed by it as a Lender; and (f) attaches any U.S. Internal Revenue
Service forms required under Section 2.14 of the Credit Agreement.




--------------------------------------------------------------------------------




4.Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.
5.Upon such acceptance and recording by the Agent and so long as the Borrower
has consented thereto, as of the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
6.Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the
Revolving Credit Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Revolving
Credit Notes for periods prior to the Effective Date directly between
themselves.
7.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.




--------------------------------------------------------------------------------




SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
Percentage interest assigned:
%
Assignee's Commitment:
$
Aggregate outstanding principal amount of Revolving Credit Advances assigned:
$
Principal amount of Revolving Credit Note Payable to Assignee:
$
Principal amount of Revolving Credit Note payable to Assignor:
$
 
 



Effective Date*:          , 201                    
[NAME OF ASSIGNOR], as Assignor
By                             
Name:
Title:
Dated:             , 201    
[NAME OF ASSIGNEE], as Assignee
By                             
Name:
Title:
Dated:             , 201    
Domestic Lending Office:
[ADDRESS]
Eurocurrency Lending Office:
[ADDRESS]
*
This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.















--------------------------------------------------------------------------------












Accepted this      day of         , 201    


JPMORGAN CHASE BANK, N.A., as Administrative Agent
By                         
Name:
Title:
*[Consented to this      day of        , 201    
UNITED PARCEL SERVICE, INC., as Borrower
By                         
Name:
Title:]












* To be excluded if Borrower's consent is not required.




--------------------------------------------------------------------------------




EXHIBIT D TO THE
CREDIT AGREEMENT


FORM OF DESIGNATION AGREEMENT
Dated             , 201    
Reference is made to the 364-Day Credit Agreement dated as of March 27, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto, J.P. Morgan Securities
LLC, Citigroup Global Markets Inc., Barclays Bank PLC , BNP Paribas Securities
Corp. and SG Americas Securities, LLC, as Joint Lead Arrangers and Joint
Bookrunners, Citibank, N.A., as Syndication Agent, Barclays Bank PLC, BNP
Paribas and Société Générale, as Co-Documentation Agents, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Agent”) for the Lenders. Terms defined
in the Credit Agreement are used herein with the same meaning.
[Name of Designor] (the “Designor”) and [Name of Designee] (the “Designee”)
agree as follows:
1.The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Advances pursuant to
Section 2.03 of the Credit Agreement.
2.The Designor makes no representation or warranty and assumes no responsibility
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto and (b) the financial
condition of any Loan Party or the performance or observance by any Loan Party
of any of its obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.
3.The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Section 4.01 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (b) agrees that it will, independently and without
reliance upon any Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is a Designated Bidder; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under any Loan Document as are delegated to the Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of any Loan Document are
required to be performed by it as a Lender.
4.Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Agent for acceptance and recording by the
Agent. The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on the signature page hereto.
5.Upon such acceptance and recording by the Agent, as of the Effective Date, the
Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03 of the Credit
Agreement and the rights and obligations of a Lender related thereto.
6.This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.




--------------------------------------------------------------------------------




7.This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Designation Agreement.
IN WITNESS WHEREOF, the Designor and the Designee have caused this Designation
Agreement to be executed by their officers thereunto duly authorized as of the
date first above written.
Effective Date*:             , 201    
[NAME OF DESIGNOR], as Designor
By                     
Name:
Title:
[NAME OF DESIGNEE], as Designee
By                     
Name:
Title:
Applicable Lending Office (and address for notices):
[ADDRESS]
Accepted this     day of     _________, 201_
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By                         
Name:
Title:
*
This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Agent.









--------------------------------------------------------------------------------




EXHIBIT E TO THE
CREDIT AGREEMENT
King & Spalding LLP
1180 Peachtree Street N.E.
Atlanta, GA 30309-3521
Tel: +1 404 572 4600
Fax: +1 404 572 5100
www.kslaw.com


March 27, 2015
To the Lenders that are parties to the 364-Day Credit Agreement and the 5-Year
Credit Agreement as defined below, and to the Agent
for such Lenders as defined below
Re:    United Parcel Service, Inc.
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(e)(iv) of that certain
364-Day Credit Agreement (the “364-Day Credit Agreement”) and Section
3.01(d)(iv) of that certain Third Amended and Restated Five Year Credit
Agreement (the “5-Year Credit Agreement”, and together with the 364-Day Credit
Agreement, the “Credit Agreements”), each dated as of March 27, 2015, among
United Parcel Service, Inc., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders listed on the signature
pages to the respective Credit Agreements (collectively, the “Lenders”), and
JPMorgan Chase Bank, N.A., as administrative agent (the “Agent”) for the
Lenders. Terms defined in the Credit Agreements are used herein as therein
defined.
We have acted as special New York counsel for the Borrower in connection with
the preparation, execution and delivery of the Credit Agreements. In that
connection, we have examined:
(a)
each of the Credit Agreements;
(b)
the corporate charter of the Borrower and all amendments thereto (its
"Charter");
(c)
the by-laws of the Borrower (its "By-Laws"); and
(d)
the certificate of the Secretary of State of Delaware dated March 16, 2015,
attesting to the continued corporate existence and good standing of the Borrower
in such state.

We have also examined the certificates of the Assistant Treasurer and the
Assistant Secretary of the Borrower, dated March 27, 2015 (the “Certificates”)
and the originals, or copies certified to our satisfaction, of the documents
listed in the Certificates. In addition, we have examined the originals, or
copies certified to our satisfaction, of such other corporate records of the
Borrower, certificates of public officials and of officers of the Borrower, and
such other agreements, instruments and other documents, as we have deemed
necessary as a basis for the opinions expressed below. In rendering the opinions
set forth herein, we have relied on the accuracy and completeness of all factual
matters set forth in such certificates, records, agreements, instruments and
other documents, as well as the representations and warranties of the Borrower
as to factual matters set forth in the Credit Agreements.
    




--------------------------------------------------------------------------------




For purposes of this opinion, we have assumed that (i) all items submitted to us
as originals are authentic and all signatures thereon are genuine, (ii) all
items submitted to us as copies conform to the originals, and (iii) each such
item has been duly executed and delivered by each party pursuant to due
authorization therefor and constitutes such party’s (other than the Borrower’s)
legal, valid and binding obligation, enforceable against such party in
accordance with its terms. We have further assumed that (x) each party to each
Credit Agreement (other than the Borrower) has complied with all banking and
other laws and regulations that are applicable to such party in respect of such
Credit Agreement and the transactions described therein, including without
limitation, any requirement for such party to be authorized to transact business
as a foreign entity in any jurisdiction in which enforcement of such Credit
Agreement is sought by such party, and (y) to the extent applicable law requires
that any Lender or the Agent act in accordance with applicable duties of good
faith or fair dealing, in a commercially reasonable manner, or otherwise in
compliance with applicable legal requirements in exercising its rights and
remedies under the Credit Agreement to which it is a party, such Lender or the
Agent will fully comply with such legal requirements, notwithstanding any
provision of such Credit Agreement that purports to grant such Lender or the
Agent the right to act or fail to act in a manner contrary to such legal
requirements, or based on its sole judgment or in its sole discretion or
provisions of similar import.
Our opinions expressed herein are limited to Applicable Laws, and we do not
express any opinion herein concerning any other law. The term “Applicable Laws”
means those laws, rules and regulations of the State of New York, the General
Corporation Law of the State of Delaware, and the laws of the United States of
America which are actually known to us (based upon our review of those laws,
rules and regulations which, in our experience, are normally applicable to
transactions of the type contemplated by the Credit Agreements). Without
limiting the foregoing, we express no opinion as to any matter arising under any
applicable federal or state securities law, antitrust or trade law,
environmental law, health or safety law, tax, labor, insurance, pension or
employee benefit law, any law relating to licenses, permits, approvals or
similar matters applicable to the properties, businesses or activities of the
Borrower, any matter of local or municipal law adopted by any political
subdivision of any state, or any other law that is applicable to the
transactions contemplated by the Credit Agreements or the parties thereto
because of the nature or extent of their properties or business activities.
Based upon the foregoing and upon such investigation as we have deemed
necessary, and subject to the assumptions, limitations, qualifications and
exceptions stated herein, we are of the opinion that as of the date hereof:
1.    Based solely on the certificate described in item (d) above, the Borrower
is a corporation validly existing and in good standing under the laws of the
State of Delaware.
2.    The execution, delivery and performance by the Borrower of each of the
Credit Agreements and the consummation of the transactions contemplated thereby
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) its Charter or its By-Laws
or (ii) any Applicable Laws applicable to the Borrower (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) any contractual or legal restriction contained in any document
referred to in the Certificates or otherwise known to us. Each of the Credit
Agreements has been duly executed and delivered on behalf of the Borrower.
3.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body in the State of New York or
the United States of America is required for the due execution, delivery and
performance by the Borrower of either of the Credit Agreements.




--------------------------------------------------------------------------------




4.    Each of the Credit Agreements is the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms.
In addition, we confirm to you that, insofar as is known to us, except as
otherwise described in the Credit Agreements or in the Borrower’s reports on
Forms 10-K, 10-Q, or 8-K previously filed with the Securities and Exchange
Commission, there are no pending or overtly threatened actions or proceedings
against the Borrower or any of its Material Subsidiaries before any court,
governmental agency or arbitrator which purport to affect the legality,
validity, binding effect or enforceability of either of the Credit Agreements or
the consummation of the transactions contemplated thereby or which are likely to
have a materially adverse effect upon the financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
The opinions set forth above are subject to the following limitations,
qualifications and exceptions:
(a)    No opinion is rendered as to matters not specifically referred to herein
and you may not infer from anything stated herein or not stated herein any
opinions with respect thereto.
(b)    Our opinion in paragraph 4 above is qualified to the extent that the
enforceability of the Credit Agreements may be limited by the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights and remedies of creditors generally (including, without
limitation, matters of contract rejection, fraudulent conveyances and
obligations, turn-over, preference, equitable subordination, automatic stay, and
substantive consolidation under federal bankruptcy laws, as well as state laws
regarding fraudulent transfers, obligations, and conveyances, and state
receivership laws).
(c)    Our opinion in paragraph 4 above is subject to the effect of general
principles of equity, whether applied by a court of law or equity (including,
without limitation, principles governing the availability of specific
performance, injunctive relief or other equitable remedies, principles affording
traditional equitable defenses such as waiver, laches and estoppel, and legal
standards requiring reasonableness or materiality of breach for exercise of
remedies or providing for defenses based on impracticability or impossibility of
performance or on obstruction or failure to perform or otherwise act in
accordance with an agreement by a party thereto other than the Borrower).
(d)    Our opinion in paragraph 4 above, insofar as it concerns the
enforceability of the choice of New York law and the choice of New York forum
provisions of the Credit Agreements, is rendered in reliance upon N.Y. Gen.
Oblig. Law §§ 5‑1401 and 5‑1402 and N.Y. C.P.L.R. 327(b), and is subject to the
qualification that such enforceability may be limited by public policy
considerations by the courts of any jurisdiction, other than the courts of the
State of New York, in which enforcement of such provisions, or of a judgment
upon an agreement containing such provisions, is sought.




--------------------------------------------------------------------------------




(e)    No opinion is rendered as to (i) Section 2.15 or 8.05 of either of the
Credit Agreements insofar as it provides that any Lender purchasing a
participation from another Lender pursuant thereto may exercise setoff or
similar rights with respect to such participation, (ii) the effect of the law of
any jurisdiction other than the State of New York wherein any Lender may be
located or wherein enforcement of either of the Credit Agreements may be sought
that limits the rates of interest legally chargeable or collectible, or (iii)
the submission by the Borrower to the exclusive jurisdiction of New York State
courts or Federal courts of the United States of America, sitting in the Borough
of Manhattan. In addition, certain other provisions contained in the Credit
Agreements may be limited or rendered ineffective by Applicable Laws of the
State of New York or judicial decisions governing such provisions or holding
their enforcement to be unreasonable under the then existing circumstances, but
the inclusion of such provisions does not affect the validity of either of the
Credit Agreements as a whole and does not materially diminish the practical
realization of the substantive rights and benefits intended to be provided
thereby.
(f)    Whenever any statement herein with respect to the existence or absence of
facts is indicated to be based on our knowledge or awareness, we are referring
solely to the actual knowledge of the particular King & Spalding LLP attorneys
who have represented the Borrower in connection with the negotiation, execution
and delivery of the Credit Agreements. Except as expressly set forth herein, we
have not undertaken any independent investigation to determine the existence or
absence of such facts and no inference as to our knowledge concerning such facts
should be drawn from our representation of the Borrower in this or any other
matters.
This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law of fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreements, is solely for the benefit of the
addressees hereof, and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the applicable Credit
Agreement as if this opinion letter were addressed and delivered to such Person
on the date hereof. Any such reliance must be actual and reasonable under the
circumstances existing at the time such Person becomes a Lender, taking into
account any changes in law or facts and any other developments that such Person
knows or has reason to know at such time.
Very truly yours,
/s/ King & Spalding LLP
King & Spalding LLP








--------------------------------------------------------------------------------




EXHIBIT F TO THE
CREDIT AGREEMENT


Form of Note for 3.125% Senior Notes due January 15, 2021 (incorporated by
reference to Exhibit 4.1 to Form 8-K filed on November 12, 2010).


EXHIBIT G TO THE
CREDIT AGREEMENT




EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of March 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advances(s) (as well as any Note(s) evidencing such Advances(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of March 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used




--------------------------------------------------------------------------------




herein as therein defined), among the undersigned, certain Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 [NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of March 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) an
IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar




--------------------------------------------------------------------------------




year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 [NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of March 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advances(s) (as well as any Note(s) evidencing such Advances(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advances(s) (as well as
any Note(s) evidencing such Advances(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


